 
 
Exhibit 10.1

 
Execution Copy




ASSET PURCHASE AGREEMENT
 




Dated:  August 27, 2010




among




RCLC, INC.,
a New Jersey corporation,


PARENT,




RONSON AVIATION, INC.,
a New Jersey corporation,


SELLER,


and


TRENTON AVIATION, LLC,
a Delaware limited liability company


BUYER.





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
Section 1.
SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES
1
(a).
Sale and Transfer of Assets
1
(b).
Excluded Assets
2
(c).
Assumption of Liabilities and Obligations
3
(d).
Excluded Liabilities
4
(e).
Limitations on Assignability
4
Section 2.
PURCHASE PRICE; PAYMENT
4
(a).
Purchase Price
4
(b).
Deposit
5
(c).
Allocation of Purchase Price
7
Section 3.
THE CLOSING
7
(a).
Time and Place of Closing
7
(b).
Aviation Employees as of the Closing Date
7
(c).
Reserved
8
Section 4.
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
8
(a).
Organization and Good Standing
8
(b).
Authority Execution and Delivery
8
(c).
Consents, No Conflicts, Etc.
9
(d).
No Other Agreements to Sell the Assets
9
(e).
Copies of Documents
9
(f).
Properties
9
(g).
Litigation
10
(h).
Compliance with Laws; Permits
10
(i).
Insurance
11
(j).
No Brokers
11
(k).
Transactions with Certain Persons
11
(l).
No Changes in Business Relationships
11
(m).
Environmental Matters
11
(n).
Tax Matters
12
(o).
Disclosure
13
(p).
Assets
13
(q).
Government Contracts
13
(r).
Utilities
13
(s).
Contracts; No Defaults
13
(t).
Sufficiency of Assets
14
(u).
Financial Statements
14
(v).
Absence of Changes
15
(w).
Absence of Undisclosed Liabilities
15
(x).
Customers
15
(y).
Employee Matters
15



i



 
 

--------------------------------------------------------------------------------

 



Section 5.
REPRESENTATIONS AND WARRANTIES OF BUYER
16
(a).
Organization and Good Standing
16
(b).
Authority; Execution and Delivery
16
(c).
Consents, No Conflicts, Etc.
17
(d).
No Brokers
17
(e).
Financial Ability
17
(f).
Disclosure
17
Section 6.
CERTAIN COVENANTS AND AGREEMENTS
18
(a).
Nondisclosure
18
(b).
Conduct of Business
18
(c).
Changes in Representations and Warranties
18
(d).
Mutual Cooperation
19
(e).
Access to Business
19
(f).
Further Assurances
19
(g).
Names
19
(h).
Tax Matters
20
(i).
Insurance
21
(j).
Exclusivity
22
(k).
ISRA Compliance
22
(l).
Non-Competition; Non-Solicitation
25
(m).
Proration
26
(n).
Post-Closing Access
26
Section 7.
BANKRUPTCY MATTERS
26
(a).
Bankruptcy Filings by Seller
26
(b).
Service of Sale Motion
26
(c).
Copies of Pleadings
27
Section 8.
CONDITIONS TO EACH PARTY’S OBLIGATION TO CLOSE
27
(a).
No Litigation
27
(b).
No Change in Law
27
(c).
Bankruptcy Proceedings
27
(d).
Approvals and Consents
27
Section 9.
CONDITIONS TO OBLIGATIONS OF BUYER
27
(a).
Representations and Warranties
28
(b).
Seller’s Performance
28
(c).
Instruments of Conveyance and Transfer
28
(d).
Transaction Expenses
28
(e).
Master Lease
28
(f).
No Material Adverse Change
28
(g).
Title Policy
29
Section 10.
CONDITIONS TO OBLIGATIONS OF SELLER
29
(a).
Representations and Warranties True at the Closing Date
29
(b).
Buyer’s Performance
29
Section 11.
NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.
29
(a).
Survival of Representations, Warranties, Etc.
29
(b).
Environmental Indemnity
29
(c).
Environmental Escrow
30





ii

 
 

--------------------------------------------------------------------------------

 



Section 12.
NEW JERSEY TAX CLEARANCE.
30
Section 13.
DISCLAIMER.
30
Section 14.
EXPENSES.
31
(a).
Transaction Expenses and Break-Up Fee.
31
(b).
Obligation for Fees and Expenses.
31
Section 15.
WAIVER.
32
Section 16.
NOTICES, ETC.
32
Section 17.
ENTIRE AGREEMENT: AMENDMENT.
33
Section 18.
DISCLOSURE.
33
Section 19.
GENERAL.
33
Section 20.
SEVERABILITY.
34
Section 21.
TERMINATION AND ABANDONMENT.
34
(a).
Termination Rights.
34
(b).
Liability Upon Termination.
35
Section 22.
BANKRUPTCY COURT APPROVAL.
35
(a).
Bankruptcy Actions.
35
(b).
Bankruptcy Court Approval.
35
(c).
Certain Bankruptcy Undertakings.
36
Section 23.
DEFINITIONS:
36





iii

 
 

--------------------------------------------------------------------------------

 



EXHIBITS
           
EXHIBIT A
Escrow Agreement
EXHIBIT B
Form of Sale Order
EXHIBIT C
Form of Sale Procedures Order
EXHIBIT D
Form of Consent to Assignment and Second Amendment
EXHIBIT E
Form of Landlord Estoppel and Consent
           
DISCLOSURE SCHEDULES
           
SELLER
   
Schedule A
Disclosure Schedule for Seller
Schedule B
List of Assets
   
Schedule 1(b)(v)
Critical Suppliers and Vendors
 
Schedule 1(c)(ii)(A)
Cure Amounts
 
Schedule 1(c)(ii)(B)
Trade Payable Amounts
Schedule C
Requisite Lease, Contract, Agreement, Permit or License Approvals and Consents
Schedule D
Requisite Approvals and Consents from Governmental or Regulatory Bodies or
Agencies







 
iv

 
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 


THIS ASSET PURCHASE AGREEMENT, dated August 27, 2010 (the “Agreement”), is
between RONSON AVIATION, INC., a New Jersey corporation (“Aviation” or
“Seller”), for purposes of Section 4 and Section 6(l), RCLC, Inc. (f/k/a Ronson
Corporation), a New Jersey corporation (“Parent”), and TRENTON AVIATION, LLC, a
Delaware limited liability company (“Buyer”).
 
WHEREAS, Seller desires to sell and Buyer desires to purchase certain of the
assets and the business, as a going concern, of Aviation utilized in its Fixed
Base Operations, Building and Ramp, Fuel Services, Aircraft Maintenance and
Avionics operations at Trenton-Mercer Airport in Trenton, New Jersey
(collectively, the “Aviation Business”), including, but not limited to all of
Aviation’s right, title and interest in and to the Agreement and Lease between
Aviation (as successor to Ronson Helicopters, Inc.) and the County of  Mercer
dated May 14, 1975, as amended from time to time (“Master Lease”), subleases and
fuel operations, for the consideration provided herein (including the assumption
by Buyer of certain of Aviation’s liabilities and obligations).
 
WHEREAS, it is intended that the acquisition of the Assets would be accomplished
through the sale, transfer and assignment of the Assets by Seller to Buyer in a
sale undertaken pursuant to §363 of the Bankruptcy Code and that certain
executory contracts and unexpired leases be assumed by Seller and assigned to
Buyer pursuant to §365 of the Bankruptcy Code, in each instance, free and clear
of all Encumbrances (as hereinafter defined), except such Encumbrances as
constitute Assumed Liabilities hereunder.
 
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants and agreements
hereinafter contained, the parties hereby represent, warrant, covenant and agree
as follows:
 


Section 1.                      SALE AND PURCHASE OF ASSETS; ASSUMPTION OF
LIABILITIES.
 


 
(a).           Sale and Transfer of Assets.  In reliance on the representations,
warranties, covenants and agreements contained herein and subject to the terms
and conditions hereof, on the Closing Date (as hereinafter defined), Seller
shall sell, convey, transfer and deliver to Buyer, and Buyer shall purchase from
Seller, the assets, tangible and intangible, used or to be used in the Aviation
Business, but expressly excluding the Excluded Assets (as defined in Section
1(b)), and including without limitation, the following (collectively, the
“Assets”), free and clear of all Encumbrances:
 
(i).           all assets of the Aviation Business as reflected on Schedule B
attached hereto including, but not limited to, inventory, tools, equipment,
vehicles, furniture and fixtures;
 

 
1

--------------------------------------------------------------------------------

 



 
(ii).           the right, title and interest of Aviation under the Master
Lease, including leasehold improvements located on the real property leased by
Seller under the Master Lease (the “Real Property”);
 
(iii).           the right, title and interest of Aviation under the customer
contracts and contract rights of all kind (including, without limitation, rental
contracts, hanger leases, customer service contracts, tie down agreements,
capital leases for equipment, furniture, trucks and other property used in or
necessary for the operation of the Aviation Business as currently conducted)
listed on Schedule B attached hereto, to the extent assumable and/or assignable,
which Buyer has elected to assume by written notice to Seller within five (5)
business days of the date of this Agreement, which Buyer may extend for an
additional five (5) day period, together with all deposits and prepaid amounts
under such contracts, agreements and arrangements (collectively “Assumed
Aviation Contracts”);
 
(iv).           the name “Ronson Aviation” and all other intellectual property
rights and other intangible personal property owned or leased by Aviation that
is used in or necessary for the conduct of the Aviation Business as currently
conducted;
 
(v).           FAA certificates and Permits, to the extent assumable and/or
assignable;
 
(vi).           personnel records of New Hire Employees, and supplier and
customer lists;
 
(vii).           all of Aviation’s goodwill relating to the business of
Aviation; and
 
(viii).           all right, title and interest of Aviation to claims and causes
of action relating to the Assets arising on or after the Closing Date.
 
With respect to any losses suffered by Buyer with respect to the Assets
attributable to any event occurring prior to the Closing, whether or not
otherwise indemnified against hereunder, Seller shall assign any rights which
Seller might have to pursue or, if such an assignment is or would be invalid or
unenforceable as against third parties, shall pursue and assert diligently, in
good faith, any and all remedies Seller may have, and Seller shall pay over to
Buyer any recovery so obtained.


(b).           Excluded Assets. Notwithstanding the foregoing provisions of
Section 1(a) above, it is expressly understood and agreed that there shall be
excluded from the Assets being conveyed hereunder the following (the “Excluded
Assets”):
 
(i).           all of Seller's right, title and interest in prepaid income Taxes
and any claims for refunds with respect to income Taxes paid by Seller for any
period ending on or before the Closing Date;
 

 
2

--------------------------------------------------------------------------------

 



 
(ii).           all of Seller’s right, title and interest in prepaid insurance
or any experience credits, premium deposits or other refunds under insurance
policies to the extent the same are refundable;
 
(iii).           all right, title and interest of Aviation to claims and causes
of action relating to the assets, business or operations of Aviation arising
prior to the Closing Date, subject to the obligations of Seller in the last
paragraph of Section 1(d) below;
 
(iv).           cash on hand and accounts receivable;
 
(v).           all Avoidance Actions; provided, that no such Avoidance Actions
shall be asserted, brought or otherwise prosecuted by Seller or by any person on
Seller’s behalf against any (A) critical supplier or vendor set forth on
Schedule 1(b)(v), or any (B) counterparty to any Assumed Aviation Contract; and
 
(vi).           any contract of Seller that is not an Assumed Aviation Contract;
 
(vii).           corporate minute books, stock ledgers and a copy of such
financial books and records of Seller necessary to meet the requirements of
federal, state and local tax rules and SEC rules.
 
(c).           Assumption of Liabilities and Obligations. On the Closing Date,
subject to the provisions of Section 1(d) below, Buyer shall assume and agree to
pay, perform and discharge the following liabilities and obligations of Seller
to the extent that they relate to the Aviation Assets arising on or after the
Closing Date (collectively, the “Assumed Liabilities”):
 
(i).           all liabilities and obligations relating to the Assets arising on
or after the Closing Date;
 
(ii).           an amount not to exceed THREE HUNDRED TEN THOUSAND DOLLARS
($310,000.00) in the aggregate for: (A) all Cure Amounts under Assumed Aviation
Contracts as set forth in and not to exceed the amounts specified on Schedule
1(c)(ii)(A), and (B) any ordinary course trade payables of Aviation, as set
forth in Schedule 1(c)(ii)(B), provided that if the amounts as of Closing for
the ordinary course trade payables specified in Schedule 1(c)(ii)(B) and the
Cure Amounts specified in Schedule 1(c)(ii)(A) exceed THREE HUNDRED TEN THOUSAND
DOLLARS ($310,000.00) as of the Closing, the Buyer shall have the right in its
sole discretion to determine which ordinary course trade payables it shall
assume, in whole or in part, such that the aggregate amount of Buyer’s liability
shall be equal to THREE HUNDRED TEN THOUSAND DOLLARS ($310,000.00); nothing
contained in this Agreement shall create an obligation on the part of Buyer to
pay any Cure Amount other than in the amounts set forth on Schedule 1(c)(ii)(A),
as may be amended as of the Closing, or other amounts with respect to trade
payables other than as set forth on Schedule 1(c)(ii)(B), as may be amended as
of the Closing to reflect ordinary course trade payables, and Seller will be
responsible for any such amounts which in the aggregate exceed THREE HUNDRED TEN
THOUSAND DOLLARS ($310,000.00);
 

 
3

--------------------------------------------------------------------------------

 



 
(iii).           Buyer agrees to honor all unused vacation, time-off or sick
leave earned and accrued with respect to the New Hire Employees as of the
Closing Date and the liabilities referenced in Section 3(b) to be assumed by
Buyer, not to exceed, in the aggregate EIGHTY-TWO THOUSAND DOLLARS ($82,000.00).
 
(d).           Excluded Liabilities. Except as provided herein, Buyer is not
assuming any other of the liabilities or obligations of the Seller, known or
unknown, contingent or fixed, which are not expressly assumed by Buyer pursuant
to Section 1(c) above, or which were incurred prior to the Closing Date, whether
or not shown on the Balance Sheet (as hereafter defined) of Aviation (“Excluded
Liabilities”).  Without limiting the generality of the foregoing, the Excluded
Liabilities will include, and Buyer will not assume or become liable for any
liability or obligation relating to or arising out of (i) any breach prior to
the Closing of any agreement of Seller relating to the Aviation Business, other
than an Assumed Aviation Contract, but limited, however to the Cure Amounts set
forth on Schedule 1(c)(ii)(A) or (B), (ii) the Aviation Business or operation of
Aviation or any Asset prior to the Closing, (iii) any Taxes of Seller, including
Taxes arising as a result of the operation of the Aviation Business or the
ownership of the Assets prior to the Closing or the transactions arising under
this Agreement, (iv) the employment or termination of any employee or former
employee of Aviation attributable to any period of time prior to the Closing,
including any liability for accrued vacation and holiday pay, and allowances and
severance (except to the extent provided in Section 1(c)(iii)), (v) any
litigation, proceeding, claim or investigation by any third party relating to
the operation of the Aviation Business or the ownership of the Assets prior to
the Closing, whether or not such litigation, proceeding, claim or investigation
is pending, threatened or asserted before, on or after the Closing
Date,(vi) ISRA Compliance Costs, or (vii) any liability or obligation of
Aviation or Parent arising out of or relating to the Ronson Corporation
Retirement Plan.
 
(e).           Limitations on Assignability. This Agreement and the instruments
and documents executed and delivered herewith will constitute an assignment of
all Assets; provided, that neither this Agreement, nor any of the instruments or
documents executed and delivered in connection herewith or contemplated hereby,
shall constitute an assignment or assumption of any Assumed Aviation Contract,
or an attempted assignment or an attempted assumption thereof, to the extent
that, without the consent of a third party or as permitted under the Bankruptcy
Code and Sale Order, such assignment or attempted assignment, or assumption or
attempted assumption, would constitute a breach thereof.
 
Section 2.                      PURCHASE PRICE; PAYMENT
 
(a).           Purchase Price. The purchase price (the “Purchase Price”) for the
Assets shall be NINE MILLION FOUR HUNDRED THOUSAND DOLLARS ($9,400,000.00) plus
the amount, if any, of any payments by Buyer to Seller on account of the Assumed
Liabilities set forth in Sections 1(c)(ii) and (iii), as adjusted by the amount
of any Apportioned Taxes in accordance with Section 6(h)(iv).  The Purchase
Price shall be delivered by Buyer to Seller as follows:
 

 
4

--------------------------------------------------------------------------------

 



 
(i).           NINE MILLION ONE HUNDRED THOUSAND DOLLARS ($9,100,000.00) minus
the Bulk Sales Tax Amount (as defined below) delivered at Closing by wire
transfer of immediately available federal funds to such bank account(s) as
Seller shall have theretofore designated in writing to Buyer (which shall
include wire instructions to satisfy the Closing Date Lender Payment (as defined
below, to fund the Remediation Funding Source (as defined below at Section
6(k)(vi));
 
(ii).           THREE HUNDRED THOUSAND DOLLARS ($300,000.00), which has been
deposited with the Escrow Agent (as hereinafter defined) upon execution of this
Agreement pursuant to Section 2(b), plus such amount as may be identified by the
Division of Taxation of the State of New Jersey pursuant to Section 12 (the
“Bulk Sales Tax Amount”), which shall be deposited with the Escrow Agent at the
Closing, of which FIFTY THOUSAND DOLLARS ($50,000.00) shall be paid at Closing
by wire transfer of immediately available funds by the Escrow Agent to such bank
account(s) as Seller shall have theretofore designated in writing to Escrow
Agent and the remainder of which shall be distributed pursuant to Section 2(b)
and Section 12 below and the Escrow Agreement (as hereinafter defined); and
 
(iii).           cash in an amount sufficient to satisfy the Assumed Liabilities
set forth in Sections 1(c)(ii) and (iii), delivered at Closing by wire transfer
of immediately available federal funds to such bank account(s) as Seller shall
have theretofore designated in writing to Buyer.
 
Subject to the terms and conditions hereof, on the Closing Date, Seller shall be
required to remit to Wells Fargo Bank, National Association (“Wells Fargo” or
“Lender”) or such other entity(ies) identified in the Sale Order as the
entity(ies) entitled to receive such payment, from the proceeds received on
account of the Purchase Price, by wire transfer of immediately available funds,
an amount necessary to satisfy the remaining obligations of Seller and/or Parent
to Wells Fargo pursuant to (A) the Credit and Security Agreement dated as of May
30, 2008 (as amended, modified, supplemented or restated from time to time,
including pursuant to the Forbearance Agreement dated as of March 29, 2009 as
such Forbearance Agreement has been amended modified, supplemented or restated
from time to time, the “Credit Agreement”) and (B) the Debtor-in-Possession
Credit and Security Agreement dated as of August 19, 2010 (as amended, modified,
supplemented or restated from time to time, the “DIP Credit Agreement”), as
shall be agreed upon in a payoff letter between the Seller and the Lender not
less than one (1) Business Day prior to the Closing (the “Closing Date Lender
Payment”), provided, however, that the Closing Date Lender Payment shall be
subject to the Twenty-First Amendment to Forbearance Agreement dated August 10,
2010 (the “Twenty-First Amendment”) among the Lender and the Obligors (as
defined in the Twenty-First Amendment).


(b).           Deposit.  Upon the execution of this Agreement by the Parties
hereto, Buyer shall deliver a deposit in the amount of THREE HUNDRED THOUSAND
DOLLARS ($300,000.00) plus, upon notice from the New Jersey Division of
Taxation, such amount as may be identified by the Division of Taxation of the
State of New Jersey pursuant to Section 12 (“Deposit”) to be held by a national
bank mutually agreed upon by Seller and Buyer (“Escrow Agent”).
 

 
5

--------------------------------------------------------------------------------

 



 
(i).           The Escrow Agent shall hold the Deposit in a federally insured
interest bearing account and disburse the Deposit as described herein.  Interest
actually earned on the Deposit shall be paid to the party who receives the
portion of the Deposit so distributed.
 
(ii).           On the Closing Date, (x) a portion of the Deposit in the amount
of FIFTY THOUSAND DOLLARS ($50,000.00) and accrued interest on such portion of
the Deposit will be paid to Seller, and TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00), together with the accrued interest on such portion, shall be held
by the Escrow Agent in the Environmental Escrow in accordance with the
provisions of Section 11(c) hereof, and the remaining amount of the Deposit
shall be held as the Bulk Sales Tax Amount in accordance with the provisions of
Section 12 hereof, and pursuant to terms of an escrow agreement substantially in
the form attached hereto as Exhibit A (the “Escrow Agreement”).  The Buyer shall
receive a credit against the Purchase Price in the amount of the Deposit on the
Closing Date.
 
(iii).           In the event of the termination of this Agreement in accordance
with its terms for any reason other than a breach of this Agreement by Buyer,
including without limitation a termination pursuant to Section 9(d), the Deposit
and all accrued interest thereon shall be delivered to Buyer. The obligation to
return the Deposit and accrued interest to Buyer in this event shall survive
termination of the Agreement.
 
(iv).           In the event of the termination of the Agreement by Seller in
accordance with its terms as a result of a breach of this Agreement by Buyer or
of the failure of the transaction to close as a result of a breach of this
Agreement by Buyer, the Deposit and all accrued interest thereon shall be
delivered to Seller as Sellers’ sole and exclusive remedy as liquidated damages
and not as a penalty for Buyer’s failure to close the transactions contemplated
by this Agreement, and Seller shall have no right to seek any other remedy at
law or in equity, including specific performance hereunder.  The obligation to
return the Deposit and accrued interest to Seller in this event shall survive
termination of the Agreement.
 
(v).           Both Seller and Buyer will agree in the Escrow Agreement to
indemnify Escrow Agent and hold Escrow Agent harmless from any and all claims or
causes of action, damages or injuries arising out of or in any way relating to
the performance of Escrow Agent’s duties in connection herewith, except for
those matters arising out of Escrow Agent’s gross negligence or bad faith.  The
indemnification shall survive the Closing Date or termination of this Agreement.
 
(vi).           Aviation represents that its taxpayer identification number is
21-0729844.  Buyer represents that its taxpayer identification number is
26-1150623.  The party who receives any interest under the Escrow Agreement
shall be responsible for any income taxes payable with respect to such
interest.  Each party shall, upon request, execute any and all documents
reasonably required to confirm or establish the liability of said party for the
taxes on such interest.  This obligation shall survive the Closing Date or
termination of this Agreement.
 

 
6

--------------------------------------------------------------------------------

 



 
(c).           Allocation of Purchase Price. The Buyer and Seller agree that the
Purchase Price, including the amount of liabilities assumed by the Buyer under
Section 1(c) hereof and treated as consideration for the Assets under Section
1060-1T of the Treasury Regulations shall be allocated in accordance with the
rules set forth in Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Treasury Regulations promulgated thereunder. For all
purposes hereunder, the parties will allocate the Purchase Price as determined
in good faith by the parties within fifteen (15) days of the date hereof, which
allocation shall be set forth on Schedule 2(c) to be delivered by the parties on
or prior to the expiration of such period and attached hereto.
 
Buyer and Seller shall each prepare Form 8594 or such other forms and returns as
may be required in a manner consistent with the allocation made hereunder and
any adjustment thereto and shall timely file Form 8594 or other required forms
or returns with the Internal Revenue Service.  Neither Seller nor Buyer shall
take any position on any Tax form or return or in any Tax audit or proceeding
that is inconsistent with such allocation.  Buyer and Seller will notify each
other as soon as reasonably practical of any audit adjustment or proposed audit
adjustment by any taxing authority that affects the allocations made hereunder.


Section 3.                      THE CLOSING.
 
(a).           Time and Place of Closing. The closing of the transaction
contemplated by this Agreement (the “Closing”) shall take place at Cole, Schotz,
Meisel, Forman & Leonard, P.A., Court Plaza North, 25 Main Street, Hackensack,
New Jersey, on a date fourteen (14) days after entry of the Sale Order (the
“Closing Date”) provided that Buyer may extend the Closing Date to a date no
later than October 15, 2010.
 
(b).           Aviation Employees as of the Closing Date. Buyer may offer
employment to individuals employed by Aviation in connection with the Aviation
Business as of the Closing Date (the “Employees”) who are identified by Buyer,
subject to Buyer’s due diligence with respect to such Employees, to commence
immediately following the Closing, and any such offer shall be contingent upon
the issuance of the Sale Order of the Bankruptcy Court and the Closing.  Buyer
shall credit any New Hire Employees (as defined below), in their new positions
with Buyer, for past service rendered to Seller with respect to benefits earned,
as applicable to Buyer’s benefit plans, and will offer Employees substantially
the same benefits as the benefits offered to Buyer’s current employees.  For
purposes of this Section 3(b), only Employees who accept Buyer’s offer of
employment and who commence employment with Buyer shall be referred to herein as
the “New Hire Employees.”  Nothing herein, express or implied, shall confer upon
any employee or former employee of Aviation any rights or remedies (including
any right to employment or continued employment for any specified period) of any
nature or kind whatsoever, under or by reason of this Agreement.  Buyer and
Seller agree that the provisions contained herein are not intended to be for the
benefit of or otherwise be enforceable by, any third party, including any
employee or former employee of Aviation.  With respect to any of Aviation’s
current employees who, at or after the time of Closing, are not hired, or not
otherwise employed by Buyer, the employment of each such employee with Aviation
shall be deemed terminated as of the date immediately preceding the Closing
Date, and Seller shall be responsible for, and Buyer shall not be obligated and
responsible for, any and all liability, claims, actions, damages, judgments,
penalties, costs, and expenses that may arise in connection with said
termination, including without limitation, claims for wages and severance,
benefits.
 

 
7

--------------------------------------------------------------------------------

 



 
(c).           Reserved.
 
Section 4.                      REPRESENTATIONS AND WARRANTIES OF SELLER AND
PARENT. Seller and Parent each hereby represents and warrants, jointly and
severally, to Buyer that, except as set forth in the disclosure schedule
attached as Schedule A:
 
(a).           Organization and Good Standing.
 
(i).           Parent is a corporation duly organized, validly existing and in
good standing under the laws of the State of New Jersey, has all requisite
corporate power to carry on its business as it is now being conducted and is in
good standing and duly qualified to do business in each jurisdiction where the
failure to be so qualified would have a material adverse effect on the business
of Parent and its subsidiaries, taken as a whole.  Parent owns beneficially and
of record all of the outstanding capital stock of Aviation.


(ii).           Aviation is a corporation duly organized, validly existing and
in good standing under the laws of the State of New Jersey, has all requisite
corporate power to carry on its business as it is now being conducted and is in
good standing and duly qualified to do business in each jurisdiction where the
failure to be so qualified would have a material adverse effect on the business
of Aviation.  Aviation has no subsidiaries.


(b).           Authority Execution and Delivery. Subject to Bankruptcy Court
approval, Parent and Aviation each has full corporate power and authority to
enter into this Agreement and to sell the Assets in accordance with the terms
hereof so as to vest in Buyer on the Closing Date good and marketable title to
the Assets, free and clear of all claims, interests in favor of third-parties,
liens, pledges, options, charges, security interests or encumbrances of any
nature whatsoever (collectively, “Encumbrances”).  Subject to Bankruptcy Court
approval, the execution, delivery and performance of this Agreement by Parent
have been duly and effectively authorized by the Board of Directors of Parent.
Subject to Bankruptcy Court approval, the execution, delivery and performance of
this Agreement by Aviation have been duly and effectively authorized by the
Board of Directors of Aviation and Parent. No other corporate approvals,
consents, waivers or proceedings on the part of Parent or Aviation are necessary
to authorize this Agreement and the transactions contemplated hereby.  Subject
to Bankruptcy Court approval, this Agreement has been duly executed and
delivered by each of Parent and Aviation and constitutes the legal, valid and
binding obligation of each of Parent and Aviation, enforceable against each of
Parent and Aviation in accordance with its terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors rights in general, moratorium laws or by general
principles of equity.  To the extent there are Encumbrances on the Assets, said
Encumbrances shall be released or paid out of the Purchase Price as required by
the Sale Order.
 

 
8

--------------------------------------------------------------------------------

 



 
(c).           Consents, No Conflicts, Etc. Except as set forth on Schedule A or
as otherwise contemplated by this Agreement, including the requirement of
Bankruptcy Court approval, neither the execution and delivery of this Agreement,
the consummation of the transactions contemplated hereby nor compliance by
Parent and Aviation with any of the provisions hereof will (with or without the
giving of notice or the passage of time) (i) violate, conflict with, result in a
breach of, constitute a default under, or result in the creation of any
Encumbrances upon the Assets pursuant to, any of the terms, conditions or
provisions of (A) the respective certificate of incorporation or by-laws of
Parent and Aviation, or (B) any material note, bond, mortgage, indenture, deed
of trust, lease, license, agreement, or any other material instrument or
obligation to which either Parent or Aviation is a party, (ii) violate any
material order, writ, injunction, decree, statute, rule or regulation applicable
to Parent or Aviation or any of their respective assets or properties or (iii)
require the consent, approval, permission or other authorization of any court,
arbitrator or governmental, administrative or self-regulatory authority or any
other person or entity, except for violations, conflicts or defaults which would
not, or consents, approvals, permissions or authorizations, the failure of which
to obtain would not, individually or in the aggregate, have a material adverse
effect on the Assets, the business of Aviation or the ability of Parent and
Aviation to consummate the transactions contemplated hereby in accordance with
the terms hereof.
 
(d).           No Other Agreements to Sell the Assets.Seller has no legal
obligation, absolute or contingent, to any other person or firm to sell any of
the Assets (other than in the ordinary course of business).
 
(e).           Copies of Documents. Seller has previously made available to
Buyer true and complete copies, or forms, of (i) all material agreements,
contracts, leases, insurance policies, undertakings, commitments and
arrangements relating to the Assets and (ii) all material governmental or
regulatory licenses, permits, franchises, approvals and certificates
(collectively, “Permits”) required to conduct the business of Aviation.
 
(f).           Properties.
 
(i).           Aviation has good and marketable title, free and clear of
Encumbrances to all of its owned properties and assets, tangible and intangible,
included in the Assets with the exception of such liens that will be released or
removed as of the Closing or attach to the proceeds of the Closing.
 
(ii).           Each lease, including the Master Lease, pursuant to which
Aviation leases real or personal property and each other material contract or
commitment included in the Assets is valid and enforceable, in full force and
effect, in accordance with its terms (subject to payment of the applicable Cure
Amount) and Aviation is not in default under any provision of any such lease,
contract or commitment (except with respect to any breaches due to the filing of
the Bankruptcy Cases and the payment of August 2010 rent under the Master
Lease).  No party from whom Aviation leases real or personal property material
to the business of Aviation and no party which is a party to any lease,
contracts or commitment material to the business of Aviation is in default under
any provision of any such lease, contract or commitment whereby the benefits of
such lease, contract or commitment would not be realized in the future.
 

 
9

--------------------------------------------------------------------------------

 



 
(iii).           Aviation has not received notice of (1) any violation of any
applicable zoning regulation, ordinance or other law, order, regulation or
requirement relating to the operations of its leased real properties included in
the Assets that would materially impair the business or operations of Aviation
or (2) any pending or threatened condemnation proceedings relating to any of its
leased properties included in the Assets.
 
(iv).           As of the date hereof, to the best of Seller’s Knowledge, except
as set forth in Schedule A, the improvements at Aviation’s facilities and all
machinery and equipment included in the Assets are in good operating condition
for use in the ordinary course of business, normal wear and tear excepted,
except for such defects as would not substantially interfere with the continued
use thereof in the conduct of normal operations and except for equipment
undergoing normal operational maintenance.  Notwithstanding the foregoing,
Seller makes no representations or warranties with respect to the future
performance of the improvements, machinery and equipment included in the Assets.
 
(g).           Litigation.  Other than as set forth in Schedule A hereto, there
is no litigation, proceeding, arbitral action or government investigation
pending or threatened against Aviation with respect to the Assets or the
Aviation Business which would have a material adverse effect on the Assets or
the Aviation Business or interfere with the ability of Seller to consummate the
transactions contemplated by this Agreement in accordance with the terms
hereof.  To Seller’s Knowledge, there are no decrees, injunctions or orders of
any court or governmental department or agency outstanding against Aviation
affecting the Assets or the Aviation Business.
 
(h).           Compliance with Laws; Permits. Schedule D contains a list of all
Permits held by Aviation for the conduct of the Aviation Business.  Except as
may be set forth on Schedule D, Seller has complied in all material respects
with all applicable Permits, statutes, regulations, orders, ordinances, rules,
licenses, codes, plans, decrees, judgments, injunctions, notices, or demand
letters (including, without limitation, applicable zoning, environmental,
occupational safety and health laws and regulations) of all governments and
other governmental bodies and authorities, and agencies of any of the foregoing,
to which it is subject in connection with the conduct of the Aviation Business,
and any undertakings of Aviation to any of the foregoing, except for such
failures to comply that would not, individually or in the aggregate, have a
material adverse effect on the Assets or the Aviation Business.  Aviation has
not received any written notice of such a failure to comply with any of such
Permits, statutes, regulations, orders, ordinances, rules, licenses, codes,
plans, decrees, judgments, injunctions, notices, or demand letters or
undertakings, and Aviation knows of no presently existing circumstances
or changes in Permit conditions which would, individually or in the aggregate,
have a material adverse effect on the Assets or the business of Aviation.  To
Seller’s Knowledge, there are no products or services now being manufactured,
sold, distributed or provided by Aviation which at the date hereof would require
any approval of any governmental body, whether federal, state, local or foreign,
for which such approval has not been obtained.  No proceedings for the
suspension or cancellation of any Permit maintained by Aviation with respect to
the Aviation Business is pending or, to Aviation’s Knowledge, threatened.
 

 
10

--------------------------------------------------------------------------------

 



 
(i).           Insurance. The policies of insurance maintained by Seller with
respect to the Assets or the business of Aviation insure the Assets and the
business of Aviation against such losses and risks as are adequate in accordance
with customary industry practice to protect the Assets and the Aviation Business
in the context of Seller’s business and in accordance with the Master
Lease.  Seller has not received notice from any insurer or agent of such insurer
that substantial capital improvements or other expenditures will have to be made
in order to continue such insurance and, so far as known to Seller, no such
improvements or expenditures are required.
 
(j).           No Brokers.  Seller has not entered into and will not enter into
any agreement, arrangement or understanding with any person or firm which will
result in the obligation of Buyer to pay any finder’s fee, brokerage commission
or similar payment in connection with the transactions contemplated hereby, and
shall indemnify, defend and hold harmless Buyer from any and all claims,
liabilities, costs, damages or expenses (including reasonable attorneys’ fees)
arising out of any such claim by any broker.  Seller is responsible for and
shall, to the extent authorized and/or directed by the Bankruptcy Court, pay the
fees due to Getzler Henrich & Associates LLC and SSG Capital Advisors, LLC.
 
(k).           Transactions with Certain Persons. Except as set forth on
Schedule A, no shareholder, officer, director or employee of Seller or any of
their affiliates or member of his or her immediate family is presently a party
to any agreement (whether written or oral) or has an interest in any transaction
with Aviation (any such agreement or transaction, a “Related Party
Transaction”).  All Related Party Transactions shall be terminated as of the
Closing other than Related Party Transactions that are on arms-length terms and
approved by Buyer.
 
(l).           No Changes in Business Relationships. Seller is not aware that
any person or entity which now has material business dealings with Aviation
intends to cease to do so, or materially alter the amount or the terms of the
business that they are presently doing with Aviation (other than some vendors
have required cash on delivery terms as indicated on Schedule A).
 
(m).           Environmental Matters. Except as disclosed in Schedule A:
 
(i).           To the best of Aviation’s Knowledge, there has been no Release of
Hazardous Substances (defined below) on, at or under the Real Property arising
from Aviation’s operations.  Aviation is not currently identified in any
litigation, administrative proceeding or investigation as a responsible party or
potentially responsible party for any liability for clean-up costs, natural
resource damages or other damages or liability for prior disposal or Release of
Hazardous Substances at the Real Property, and no lien or super- lien has been
recorded, filed or otherwise asserted against the Real Property.  For purposes
of this Section 4, “Hazardous Substances” means any hazardous substance,
hazardous waste, toxic substance, pollutant or contaminant, as defined or
referred to in Environmental Laws including, without limitation, the New Jersey
Environmental Rights Act, N.J.S.A.  2A:35A-1 et seq.; the New Jersey Spill
Compensation and Control Act, N.J.S.A.  58:10-23.11 et seq.; the New Jersey Air
Pollution Control Act, N.J.S.A.  26:2C-1 et seq.; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C.  §6901 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42
U.S.C.  §9601 et seq.; the Water Pollution Control Act, N.J.S.A. 58:10A-1 et
seq.; the Solid Waste Management Act, N.J.S.A. 13:1E-1 et seq; the Water
Pollution and Control Act, 33 U.S.C.  §1251 et seq.; the Hazardous Substances
Discharge: Reports and Notices Act, N.J.S.A. 13:1K-15 et seq.; the Industrial
Site Recovery Act, N.J.S.A.  13:1K-6 et seq.; together with any amendments
thereto, regulations promulgated thereunder and all successor legislation and
regulations thereof, as well as words of similar purport or meaning referred to
in any other federal, state, county or municipal statute, ordinance, rule or
regulation.
 

 
11

--------------------------------------------------------------------------------

 



 
(ii).           To Seller’s Knowledge, there has been no Significant Release of
Hazardous Substances, including petroleum products, by Aviation which has not
been reported to the New Jersey Department of Environmental Protection (“DEP”),
and to Seller’s Knowledge, there has been no Release of any Hazardous
Substances, on, at, under or from any facility or any other location which is
owned or occupied by Aviation, and to Seller’s Knowledge Aviation has not been
identified as a responsible party or potentially responsible party with regard
to any location to which Hazardous Substances generated by Aviation have been
sent for disposal.
 
(n).           Tax Matters.
 
(i).           None of the Assets directly or indirectly secures any debt the
interest on which is tax-exempt under section 103(a) of the Code.
 
(ii).           None of the Assets is “tax-exempt use property” within the
meaning of section 168(h) of the Code.
 
(iii).           Seller is not a person other than a United States person within
the meaning of the Code. There are no liens, encumbrances, security interests,
or claims for Taxes (other than Taxes which are not yet due and payable) upon
the Assets or the Aviation Business.
 
(iv).           Seller is not and never has been a party to any Tax sharing, Tax
indemnity, Tax allocation or similar agreements with respect to Taxes that
relate to the Assets or the Aviation Business, nor does Seller have any
liability or potential liability to another party under any such agreement.
 
(v).           Aviation is not a “foreign person” as defined in Code Section
1445(f)(3), and the rules and regulations promulgated thereunder, or a
“disregarded entity” as defined in Treas. Reg. Section 1.1445-2(b)(2)(iii).
 
(vi).           Aviation has duly filed (or joined in the filing of) on or
before their due dates (including any extensions) all Tax Returns it was
required to file (or join in the filing of). All such Tax Returns were accurate
and complete in all material respects when filed and were prepared in conformity
with all applicable laws and regulations. All Taxes shown to be due on such Tax
Returns or otherwise assessed or due and payable have been paid in full.
 

 
12

--------------------------------------------------------------------------------

 



 
(vii).           The representations and warranties set forth in sub clause (vi)
above are only applicable to the extent that the Assets can be made subject to
Tax liens or Buyer can be made liable for Taxes relating to the matters
constituting breaches of such representations and warranties.
 
(o).           Disclosure. No representation or warranty made by Seller in this
Agreement or as provided herein contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
herein not false or misleading.
 
(p).           Assets.  All the Assets being transferred to Buyer pursuant to
this Agreement are owned or leased by Aviation and comprise all those
properties, assets and rights necessary to operate the business of Aviation in
the ordinary course.
 
(q).           Government Contracts. Seller has, with respect to Aviation,
complied in all material respects with all laws, ordinances, rules and
regulations relating to government contracts.
 
(r).           Utilities. All public utilities required for the operation of the
Real Property, including without limitation, water, sewer, gas,
telecommunications and electricity are installed and operating, and all
installation charges and connection fees therefore have been paid in full.
 
(s).           Contracts; No Defaults.
 
(i).           Schedule C contains an accurate and complete list, and Seller has
delivered to Buyer accurate and complete copies, of each contract, agreement or
arrangement (whether written or oral) material to or necessary for the operation
of the Aviation Business as currently conducted (“Aviation Contracts”).
 
Schedule A sets forth reasonably complete details concerning such Aviation
Contracts, including the parties to the Aviation Contracts, the Cure Amount, if
any, with respect to each such Aviation Contract, the amount of the remaining
commitment of Seller under the Aviation Contracts and the location of Seller’s
office where details relating to the Aviation Contracts are located.


(ii).           Except as set forth in Schedule C:
 
(1)           each Assumed Aviation Contract identified or required to be
identified in Schedule C is in full force and effect and is valid and
enforceable in accordance with its terms; and
 
(2)           except as to the Master Lease which requires the consent of the
County of Mercer, and as required pursuant to section 365 of the Bankruptcy
Code, each Assumed Aviation Contract identified or required to be identified in
Schedule C is assignable by Seller to Buyer without the consent of any other
Person.
 

 
13

--------------------------------------------------------------------------------

 



 
(iii).           Except as set forth in Schedule A:
 
(1)           Seller is in material compliance with all applicable terms and
requirements of each Assumed Aviation Contract;
 
(2)           each other person that has or had any obligation or liability
under any Assumed Aviation Contract is in full compliance with all applicable
terms and requirements of such Assumed Aviation Contract;
 
(3)           except with respect to any breaches due to the filing of the
Bankruptcy Cases, no event has occurred or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with or result in a
breach of, or give Seller or other person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Assumed Aviation Contract;
and
 
(4)           except to the extent set forth in the Credit Agreement, the DIP
Credit Agreement, and related documents and in any Order authorizing the use of
Cash Collateral or in any DIP Financing Order, no event has occurred or
circumstance exists under or by virtue of any Aviation Contract that (with or
without notice or lapse of time) would cause the creation of any encumbrance
affecting any of the Assets.
 
(iv).           Except for changes in payment terms indicated on Schedule A,
there are no renegotiations of, attempts to renegotiate or outstanding rights to
renegotiate any material amounts paid or payable to Seller under current or
completed Aviation Contracts with any Person having the contractual or statutory
right to demand or require such renegotiation and no such Person has made
written demand for such renegotiation.
 
(t).           Sufficiency of Assets. Except as set forth in Schedule A, the
Assets (a) constitute all of the rights, interests, properties and other assets,
tangible and intangible, of any nature whatsoever, necessary to operate the
Aviation Business in the manner presently operated by Seller and (b) include all
of the operating assets of Aviation.
 
(u).           Financial Statements. Attached to Schedule A are the (i)
unaudited balance sheets and statements of income of Aviation as of and for the
fiscal years ended December 31, 2008 and December 31, 2009 and (ii) unaudited
monthly balance sheets and statements of income of Aviation as of and for such
year and each of the completed one-monthperiods thereafter through July, 2010,
and as of each of the completed one-month periods thereafter through the
Closing, the Seller shall provide to Buyer within twenty (20) days of the end of
each such month unaudited monthly balance sheets and statements of income of
Aviation. All such financial statements have been or will be prepared in
accordance with generally accepted accounting principles of the United States
consistently followed by Seller throughout the periods indicated, fairly present
the financial position and income and expenses of Aviation as of and for each of
the periods presented, are or will be correct and complete in all material
respects, and are or will be consistent with the books and records of Seller
(which books and records are correct and complete in all material respects),
provided, however, that the monthly balance sheets and statements of income are
subject to normal year-end adjustments (which will not be material individually
or in the aggregate) and lack footnotes and other presentation items.
 

 
14

--------------------------------------------------------------------------------

 



 
(v).           Absence of Changes.  Since January 1, 2010, (i) Seller has
conducted the Aviation Business only in the ordinary course and consistent with
past practice, (ii) to the Knowledge of Seller, there have not been any
developments or events which have had or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Business,
Assets, operations, condition (financial or otherwise) or liabilities (including
in respect of environmental matters) of Seller, or the ability of Seller to
perform its obligations and to consummate the transactions under this Agreement,
(iii) Seller has not, except as contemplated by this Agreement, (A) incurred any
Encumbrance upon any of the Assets or entered into any commitment to do so, (B)
incurred any indebtedness other than in the ordinary course of business, (C)
guaranteed, assumed or refinanced any indebtedness (other than forbearance
agreements and amendments to credit facilities with Wells Fargo and the DIP
Credit Agreement), (D) changed any of the accounting or tax principles,
practices or methods used by it unless required by changes in applicable tax
laws, (E) changed the compensation or benefits payable or to become payable to
any of its employees, agents or consultants, (F) entered into, or extended or
amended the terms of, any employment or consulting or similar agreements with,
or otherwise hired or engaged any, officers, employees or consultants, (G)
entered into any collective bargaining agreement, (viii) entered into, amended,
renewed or permitted the automatic renewal of, or terminated or waived any right
under, any Aviation Contract, (H) failed to preserve the goodwill of suppliers,
customers and others having business relations with any of them, or (I) agreed
or made any commitment to do any of the foregoing.
 
(w).           Absence of Undisclosed Liabilities. Aviation has no debt,
liability, or obligation of any nature (and to Seller’s Knowledge, no event or
condition exists which would reasonably form a basis for any present or future
action or claim that would give rise to any such debt, liability or obligation),
whether accrued, absolute, contingent, or otherwise, and whether due or to
become due, that is not reflected or reserved against on the face of Aviation’s
balance sheet as of June 30, 2010, or set forth in Schedule A or that is an
Excluded Liability and disclosed to the Bankruptcy Court, except for those
current liabilities incurred after the date hereof in the ordinary course of
business consistent with practice and in compliance with this Agreement.
 
(x).           Customers. Schedule A contains a correct and current list of the
top 50 customers by revenue of Aviation, together with summaries of the dollar
amount of the sales made to each such customer, in 2009 and year-to-date in
2010.
 
(y).           Employee Matters.
 
(i).           Schedule A contains a list of the date of employment, position
and title, annual salary or hourly rates, bonuses, deferred or contingent
compensation, pension, “golden parachute,” accrued vacation, and other like
benefits paid or payable (in cash or otherwise), as applicable, for the year
ended December 31, 2009 and the first six months of 2010, of each current
salaried or hourly employee, officer, director, consultant or agent of
Aviation.  Except as set forth on Schedule A, there are no employment contracts,
management agreements, collective bargaining agreements or other material
agreements, written or oral, with any employee, officer, director, consultant or
agent of Aviation, including any contracts or arrangements providing for
payments that could subject any person to liability for tax under Section 4999
of the Code. Except as required by law, the consummation of the transactions
contemplated by this Agreement will not accelerate the time of vesting or the
time of payment, or increase the amount, of compensation due to any director,
employee, officer, former employee or former officer of Seller.
 

 
15

--------------------------------------------------------------------------------

 



 
(ii).           There are no labor problems including strike, dispute, slowdown,
stoppage or lockout actually pending, or to the Knowledge of Seller, threatened
against or affecting Aviation. To the Knowledge of Seller, Aviation is, and has
at all times been, in compliance, in all material respects, with all applicable
laws respecting employment and employment practices, terms and conditions of
employment, wages, hours of work and occupational safety and health, and is not
engaged in any unfair labor practices as defined in the National Labor Relations
Act or other applicable laws, and no charges with respect to or relating to
Aviation are pending before the Equal Employment Opportunity Commission or any
other agency responsible for the prevention of unlawful employment practices.
Seller has maintained all workers’ compensation coverage as required by
applicable state law through the purchase of insurance and not be self-insurance
or otherwise.
 
(iii).           Except for the continuation coverage requirements of COBRA,
Seller has no obligations or potential liability for benefits to employees,
former employees or their respective dependents following termination of
employment or retirement under any benefit plans that are Employee Welfare
Benefit Plans (as defined in ERISA Section 3(1)). All contributions required by
the terms of any multiemployer plan and any collective bargaining agreement have
been made when due. Seller would not be subject to any withdrawal liability
under Part 1 of Subtitle E of Title IV of ERISA if, as of the date hereof,
Seller were to engage in a “complete withdrawal” (as defined in ERISA Section
4203) or a “partial withdrawal” (as defined in ERISA Section 4205) from such
multiemployer plan.
 
Section 5.                      REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer
hereby represents and warrants to Seller that:
 
(a).           Organization and Good Standing. Buyer is a Delaware limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, has all requisite power and authority to
carry on its business as it is now being conducted and is in good standing and
duly qualified to do business in each jurisdiction where the failure to be so
qualified would have a material adverse effect on Buyer and its subsidiaries,
taken as a whole.
 
(b).           Authority; Execution and Delivery. Buyer has full power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby in accordance with the terms hereof. The execution, delivery
and performance of this Agreement by Buyer have been duly and effectively
authorized by Buyer.  No action by the managing member and/or members of Buyer
are necessary to authorize this Agreement and the transactions contemplated
hereby that will not have been taken prior to Closing. This Agreement has been
duly executed and delivered by Buyer and constitutes the legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
or other similar laws affecting the enforcement of creditors’ rights in general,
moratorium laws or by general principles of equity.
 

 
16

--------------------------------------------------------------------------------

 



 
(c).           Consents, No Conflicts, Etc. Neither the execution and delivery
of this Agreement, the consummation by Buyer of the transactions contemplated
hereby nor compliance by Buyer with any of the provisions hereof will (with or
without the giving of notice or the passage of time) (i) violate, conflict with,
result in a breach of, constitute a default under, or result in the creation of
any Encumbrances upon the assets of Buyer or any of its subsidiaries pursuant
to, any of the terms, conditions or provisions of (1) the Certificate of
Formation or Operating Agreement of Buyer or (2) any material note, bond,
mortgage, indenture, deed of trust, lease, license, agreement or any other
material instrument or obligation to which Buyer or any of its subsidiaries is a
party, (ii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Buyer or any of its subsidiaries or any of their
respective assets or properties, or (iii) require the consent, approval,
permission or other authorization of any court, arbitrator or governmental,
administrative, or self-regulatory authority or any other person or entity;
except for violations, conflicts or defaults which would not, or consents,
approvals, permissions or authorizations the failure of which to obtain would
not, individually or in the aggregate, have a material adverse effect on Buyer
and its subsidiaries, taken as a whole, or on the ability of Buyer to consummate
the transactions contemplated hereby in accordance with the terms hereof.
 
(d).           No Brokers. Buyer has not entered into and will not enter into
any agreement, arrangement or understanding with any person or firm which will
result in the obligation of Seller to pay any finder’s fee, brokerage commission
or similar payment in connection with the transactions contemplated hereby.
 
(e).           Financial Ability.  The parent of Buyer presently has a financial
commitment to provide the capital to Buyer necessary to fund, and Buyer on the
Closing Date will have the financial resources to pay, the Purchase Price and
the Assumed Liabilities existing as of the Closing Date.  Buyer shall deliver to
Seller upon execution of this Agreement the equity commitment letter from the
parent of Buyer containing such commitment, which commitment shall be subject to
the satisfaction of the terms and conditions of this Agreement by Buyer and
Seller and the Closing.
 
(f).           Disclosure. No representation or warranty made by Buyer in this
Agreement or as provided herein contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
herein not false or misleading.
 

 
17

--------------------------------------------------------------------------------

 



 
Section 6.                      CERTAIN COVENANTS AND AGREEMENTS.
 
(a).           Nondisclosure. Seller shall not, at any time after the Closing,
divulge, furnish to or make accessible to anyone other than Buyer any Knowledge
or information with respect to processes, inventions, discoveries, improvements,
formulae, plans, material, devices or ideas or know-how, whether patentable or
not, in each case that are proprietary and confidential to Aviation or with
respect to any confidential and proprietary aspects of Aviation’s business
(including without limitation, customer lists, supplier lists and pricing
arrangements with customers or suppliers) (“confidential information”);
provided, that nothing herein shall prohibit Seller from complying with any
order or decree of any court of competent jurisdiction or governmental
authority, but Seller shall, to the extent reasonably practicable, give Buyer
timely notice of the receipt of any such order or decree.
 
Any information, which (i) at or prior to the time of disclosure by Seller was
generally available to the public through no breach of this covenant, (ii) was
available to the public on a nonconfidential basis prior to its disclosure by
Seller or (iii) was made available to the public from a third party provided
that such third party did not obtain or disseminate such information in breach
of any legal obligation to Seller, shall not be deemed confidential information
for purposes hereof, and the undertakings in this covenant with respect to
confidential information shall not apply thereto.
 
(b).           Conduct of Business. Except as expressly contemplated by this
Agreement, the Bankruptcy Code, other applicable Law or any ruling or Order of
the Bankruptcy Court, including any DIP Financing Order or any Order authorizing
the use of Cash Collateral, or with Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed), from the date hereof through the
Closing Date, (i) Seller shall not take any action that would result in or by
unreasonable inaction permit to occur any material change in the Aviation
Business or the occurrence of any of the events specified in Section 4(v)(iii),
and (ii) Seller shall operate the Aviation Business in the ordinary course, and
(iii) Seller shall comply with the terms and conditions of the Master Lease and
all other Assumed Aviation Contracts and pay or satisfy its liabilities when due
in the ordinary course of business. Without limiting the generality of the
foregoing, Seller will not, enter into, amend, accelerate payments under, renew
or otherwise modify any Aviation Contract outside the ordinary course of
business or if it involves an amount that exceeds $25,000 in the aggregate
without Buyer’s consent. Seller will maintain its goodwill and keep the Aviation
Business and its properties substantially intact, including its present
operations, physical facilities, equipment, books and records, working
conditions and material relationships with lessors, lessees, customers, vendors
and employees.
 
(c).           Changes in Representations and Warranties. Except as expressly
contemplated by this Agreement, the Bankruptcy Code, other applicable Law or any
ruling or Order of the Bankruptcy Court, including any DIP Financing Order or
any Order authorizing the use of Cash Collateral, or with Buyer’s prior written
consent (not to be unreasonably withheld, conditioned or delayed), between the
date of this Agreement and the Closing Date, Seller shall use its best efforts
to not enter into any transaction, take any action, or by unreasonable inaction
permit an event to occur, which would result in any of its representations and
warranties herein contained not being true and correct in any material respect
at and as of the Closing Date. Seller shall promptly give written notice to
Buyer and Buyer shall promptly give written notice to Seller upon becoming aware
of (i) any fact which, if known on the date hereof, would have been required to
be set forth or disclosed pursuant to this Agreement and (ii) any impending or
threatened breach in any material respect of any of the representations and
warranties contained in this Agreement and with respect to the latter shall use
all reasonable efforts to remedy same.
 

 
18

--------------------------------------------------------------------------------

 



 
(d).           Mutual Cooperation. The parties hereto shall cooperate with each
other, and shall use all reasonable efforts to cause the fulfillment of the
conditions to the parties’ obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement. Seller and Buyer shall work
together to obtain and deliver to Buyer all requisite approvals and consents
from governmental or regulatory bodies or agencies, whether federal, state,
local or foreign, as set forth hereto in Schedule D, which are material to the
consummation of the transactions contemplated hereby, including the Sale Order
and such other Orders required from the Bankruptcy Court to implement the
transactions contemplated hereby. Seller and Buyer shall further work together
to obtain and deliver to Buyer all requisite approvals and consents pursuant to
leases, contracts, agreements, permits or licenses, as set forth hereto in
Schedule C, which are material to the consummation of the transactions
contemplated hereby, including entry of an Order from the Bankruptcy authorizing
the assumption and assignment of the Assumed Aviation Contracts and Permits in
accordance with Section 365 of the Bankruptcy Code.
 
(e).           Access to Business. Seller shall, from the date hereof up to and
including the Closing Date, permit Buyer and Buyer’s attorneys, accountants,
agents and representatives full access to the books, records, business, assets
and employees of Aviation at any reasonable time during normal business hours
and in any reasonable manner, upon reasonable notice and without undue
interruption to the business of Aviation. Buyer shall have the right, after
consultation with and under the supervision of Seller, to meet with employees,
customers and suppliers of Aviation (but only in the presence of Wolcott R.
Blair and such other representative of Seller as Seller shall designate), and
Seller shall give Buyer full cooperation with respect thereto as reasonably
requested.
 
(f).           Further Assurances. From and after the Closing Date, from time to
time, at the others’ request and without further consideration, Seller and Buyer
shall execute and deliver such other instruments and take such actions with
respect to the Assets and the other transactions contemplated herein as Buyer or
Seller may reasonably require.
 
(g).           Names.
 
(i).           Seller is the owner of the right, title and interest in the name
“RONSON AVIATION” and all goodwill associated therewith for use only in
conjunction with the Aviation Business; provided, however, that Seller only has
the right to use the name “RONSON” in conjunction with the term
“Aviation”.  Notwithstanding Seller’s rights, from and after the Closing, Buyer
shall have the limited right, to the exclusion of Seller, to use the trade name
“Ronson Aviation”; provided, however, that (x) Buyer shall only use the name
“RONSON” in conjunction with the term “Aviation”, and (y) Buyer shall use such
names only in connection with the Aviation Business as conducted by Aviation at
the time of the Closing.  Buyer shall have no right to the use of any variants
or derivations of the name “Ronson Aviation”, including the use of the name
“RONSON” not in conjunction with the term “Aviation”, or to sell or assign the
use of the name to any other person or entity; provided, however, that Buyer may
sell or assign the name “Ronson Aviation” to a person or entity purchasing
Buyer’s business and associated assets (the “Subsequent Buyer”) so long as the
name is only used in connection with the Aviation Business, as being sold to
Buyer hereunder, and that the Subsequent Buyer is bound by the limitations
respecting use of the name “Ronson Aviation” hereunder.
 

 
19

--------------------------------------------------------------------------------

 



 
(ii).           In the event of any actual confusion between Buyer and Seller or
Zippo Manufacturing Company resulting from Buyer’s limited right to use the name
“Ronson Aviation”, Buyer agrees to take such reasonable steps as may be
necessary to prevent any further confusion, including, for example, indicating
in publically distributed literature, brochures, advertising and the like,
including its letterhead, that Buyer is not affiliated with Seller or Zippo
Manufacturing Company, provided, however, that no existing literature,
brochures, advertising and the like, including letterhead, of Aviation results
in any such actual confusion and that Buyer shall not be required to modify or
discontinue the use of any such materials.
 
(iii).           Zippo Manufacturing Company, as owner of all right, title and
interest in the name “RONSON”, except for the rights of Seller as specifically
set forth herein, shall not be restricted in any manner from using the name
“Ronson” in connection with any business.
 
(h).           Tax Matters.
 
(i).           No new elections with respect to Taxes, or any changes in current
elections with respect to Taxes, affecting the Assets or the Aviation Business
shall be made after the date of this Agreement without the prior written consent
of Buyer.  Seller shall not compromise or settle any issue relating to Taxes
with respect to the Assets or the Aviation Business if such compromise or
settlement reasonably could be expected to affect any Tax that relates to the
Assets or the Aviation Business after the Closing Date.
 
(ii).           Buyer and Seller agree that the sale, transfer, assignment and
delivery of the Assets pursuant to this Agreement constitutes a transfer in bulk
of all or any part of Seller’s Aviation Business assets, other than in the
ordinary course of business, and shall be treated as a casual or bulk sale
exempt from sales and use Taxes.  Neither Seller nor Buyer shall take any
position on any Tax Return or in any Tax audit or proceeding that is
inconsistent with such treatment.  Buyer and Seller shall notify each other as
soon as reasonably practical of any audit adjustment or proposed audit
adjustment by any taxing authority that affects such treatment.
 

 
20

--------------------------------------------------------------------------------

 



 
(iii).           Seller shall be responsible for any and all sales, transfer,
documentary and other similar Taxes and all recording and filing fees payable in
connection with the sale, transfer, assignment and delivery of the Assets
pursuant to this Agreement.
 
(iv).           Seller shall be liable for all Taxes relating to the Assets or
the Aviation Business attributable to any Tax Period (or portion thereof) ending
on or before the Closing Date.  Seller shall, at the Seller’s expense, prepare
and file, or cause to be prepared and timely filed, all Tax Returns with respect
to the Assets and the Aviation Business (including such Tax Returns filed
pursuant to any valid extension of time to file) with respect to any Tax Period
ending on or before the Closing Date.  All real property taxes, personal
property Taxes and similar ad valorem obligations levied with respect to the
Assets for a taxable period which includes (but does not end on) the Closing
Date  (“Apportioned Taxes”) shall be apportioned between Seller and Buyer based
on (A) the most recent and available tax statements and (B) the number of days
of such taxable period from the beginning of such taxable period through the
Closing Date (with respect to any such taxable period, the “Pre-Closing Tax
Period”) and the number of days of such taxable period after the Closing Date
(with respect to any such taxable period, the “Post-Closing Tax
Period”).  Seller shall be liable for the proportionate amount of Apportioned
Taxes that is attributable to the Pre-Closing Tax Period, and Buyer shall be
liable for the proportionate amount of Apportioned Taxes that is attributable to
the Post-Closing Tax Period.  Seller’s proportionate amount of Apportioned Taxes
shall be deducted from the Purchase Price pursuant to Section 2(a).
 
For purposes of this Agreement:
 
“Tax” or “Taxes” shall mean taxes of any kind, liens or other assessments,
customs duties, imposts, charges or fees, including, without limitation, gross
receipts, ad valorem, value-added, excise, real or personal property, asset,
sales, use, stamp, stock transfer, license, payroll, transaction, capital, net
worth and franchise taxes, withholding, employment, social security, workers’
compensation, utility, severance, production, unemployment compensation,
occupation, premium, windfall profits, transfer and gains taxes or other
governmental taxes imposed or payable to the United States, or any state,
county, local or foreign government or subdivision or agency thereof, and in
each instance such term shall include any interest, penalties or additions to
tax attributable to such tax.


“Tax Return” shall mean any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any governmental authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
law relating to any Tax.


(i).           Insurance. Seller will continue to maintain its existing
insurance policies up to the Closing Date, and Buyer shall be responsible for
obtaining insurance covering Buyer with respect to operation of the Aviation
Business on or after the Closing Date.
 

 
21

--------------------------------------------------------------------------------

 



 
(j).           Exclusivity. From the execution of this Agreement by the parties
until August 27, 2010, Seller and its officers, directors, employees,
affiliates, agents and representatives (“Seller Affiliates”) shall not directly
solicit offers from, negotiate with, or enter into any agreement with any third
parties, or in any manner encourage any proposal by, or provide confidential
information relating to the Aviation Business to, any other person or entity
relating to the acquisition of substantially all of the Assets or the Aviation
Business, in whole or in part, whether directly or indirection, through
purchase, merger, consolidation or otherwise.
 
(k).           ISRA Compliance.
 
(i).           Buyer and Seller each acknowledge that the Real Property or any
portion thereof constitutes an “industrial establishment” as defined under the
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq, the regulations
promulgated thereunder, and any successor or amended legislation or regulations
(hereinafter collectively called “ISRA”), Seller shall, as a condition precedent
to Seller’s and Buyer’s obligation to consummate the transaction contemplated
herein, obtain compliance with the requirements of ISRA to permit  the
consummation of the transaction (“ISRA Closing Compliance”).  Seller may achieve
ISRA Closing Compliance by submitting a Remediation Certification as permitted
pursuant to ISRA.  Seller shall use due diligence to satisfy the aforesaid
condition.
 
(ii).           On or after the Closing, if the Seller uses a Remediation
Certification as ISRA Closing Compliance, Seller shall only be responsible to
achieve ISRA Compliance (as hereinafter defined) concerning Hazardous Substances
existing as of the Closing or caused by the Seller after the Closing.  Seller
shall obtain ISRA Compliance and separately or together therewith obtain an RAO
or a No Further Action Letter (“NFA”) for DEP Case Number 98-08-11-0801-58 and
UST # 0053714 (“UST Case Closure”).  Subject to providing Buyer with ten (10)
business days’ notice of the intended remediation workplan activities and a
schedule for performance and completion of same, and subject to Seller’s
obligations in Section 6(k)(iv), Seller and Seller’s representatives shall have
access to the Real Property during normal business hours to do whatever is
necessary to achieve ISRA Compliance and UST Case Closure.  The term “ISRA
Compliance” as used herein shall mean that Seller shall have received (i) a
Response Action Outcome (“RAO”) from a Licensed Site Remediation Professional
(“LSRP”) or an  NFA from the DEP, approving Seller’s negative declaration; (ii)
a RAO from an LSRP or NFA letter from the DEP approving the Remedial Action
Report or similar report setting forth the remedial action undertaken to
implement the approved ISRA Remedial Action Workplan, but subject to satisfying
any initial Remedial Action (“RA”) permit requirements arising post-RAO or
post-NFA from the approved RAWP (but not any Remedial Action permit requirements
after securing the RA permit and undertaking any initial requirements in
connection therewith); or (iii) a De Minimis Quantity Exemption, subject to and
in accordance with applicable ISRA regulations. For purposes of this Section
6(k), the term “Hazardous Substances” shall have the same meaning as defined in
ISRA.   After Closing, Buyer shall not take any action, including without
limitation any construction activity, which materially interferes with or
prohibits the achievement of ISRA Compliance or UST Case Closure without
Seller’s approval.  Subject to Buyer’s right to review in advance and comment
upon Seller’s proposed remediation workplan(s),  Buyer agrees to allow Seller to
use any method available at law to achieve ISRA Compliance and UST Case Closure,
including, without limitation, engineering controls or institutional controls as
defined in N.J.S.A. 58:10B-1,  classification exception areas, or well
restriction areas, provided such engineering controls, institutional controls,
classification exception areas and well restriction areas do not  adversely
impact Buyer’s full use of the Real Property as used on the date of this
Agreement.  Buyer agrees to execute any document necessary or helpful in the
effort to achieve the goals of this Section 6(k), whether before or after
Closing.  Once Seller has achieved ISRA Compliance and UST Case Closure, Buyer
shall be responsible, at its sole cost and expense, for complying with any and
all further requirements of Environmental Laws, including without limitation any
monitoring, reporting or other conditions of the ISRA Compliance, subject to the
provisions of subsection 6(k)(vi) below concerning funding sources for such
monitoring, reporting and conditions of ISRA Compliance and UST Case Closure.
Notwithstanding the foregoing, compliance with any additional remediation
requirements arising from a DEP audit undertaken pursuant to the Site
Remediation Reform Act (“SRRA”) of an RAO obtained by Seller in connection with
ISRA Compliance or UST Case Closure (“DEP RAO Audit”) shall be Seller’s
responsibility.
 

 
22

--------------------------------------------------------------------------------

 



 
(iii).           Buyer shall be liable for any Hazardous Substances on, at, from
or of the Real Property the Discharge of which occurs on or after the Closing
Date unless caused by Seller or Seller’s agents, representatives, consultants or
contractors, including, without limitation, all costs incurred to achieve ISRA
Compliance and UST Case Closure for such Hazardous Substances.  Buyer hereby
releases Seller from and agrees to indemnify and hold Seller harmless from any
and all liability of any nature arising out of, or in any way related to,  any
Discharge of Hazardous Substances on, at, from or of the Real Property (i) which
occurs on or after the Closing Date, unless caused by Seller or Seller’s agents,
representatives, consultants or contractors; or (ii) which remains on the Real
Property after Seller achieves ISRA Compliance and UST Case Closure, provided
that in the event that any additional remediation requirements arising from a
DEP RAO Audit results in the identification of Hazardous Substances on, at, from
or of the Real Property existing on or prior to the Closing Date, then such
Hazardous Substances shall remain the responsibility and obligation of Seller to
address in accordance with this Section 6(k).
 
(iv).           Buyer waives any right it may have now or in the future to void
the conveyance by Seller to Buyer.  Further, so long as Seller uses reasonable
efforts and acts reasonably and in good faith to avoid interfering with Buyer’s
operations on the Real Property and is complying with the obligations under this
Section 6(k), including but not limited to providing Buyer with adequate
advanced notice and the opportunity to comment upon any proposed remediation
work pursuant to Section 6(k)(ii) above, Buyer waives any right it may have now
or in the future to assert any claim on its behalf, or on behalf of any third
party, against Seller arising from or in any way related to interference with
the right to the quiet use and enjoyment of the Real Property, including,
without limitation, loss of income, rents or profits, arising from the presence
of Hazardous Substances at the Real Property or the effort to achieve ISRA
Compliance.
 
(v).           Seller shall be solely responsible for all proposals,
negotiations, discussions and agreements with the DEP pursuant to ISRA and the
effort to obtain UST Case Closure.  Unless and until either (A) it is determined
by a court of competent jurisdiction that Seller is not diligently and
reasonably pursuing achievement of ISRA Compliance or (B) DEP indicates in
writing its conclusion that Seller is not complying with (i) its obligations
under ISRA or (ii) the applicable requirements under either the Administrative
Rules for Remediation of Contaminated Sites, N.J.A.C. 7:26C-1 et seq., or the
Technical Requirements for Site Remediation, N.J.A.C. 7:26E-1 et seq.,  Buyer
shall not propose, negotiate, discuss or agree with the DEP to anything
pertaining to Seller’s efforts to comply with ISRA or obtain UST Case Closure
without Seller’s written consent and/or Seller’s presence during any such
discussion between Buyer and DEP; and if Buyer violates the provisions of this
sentence Buyer shall pay for whatever it proposed, negotiated, discussed or
agreed to in excess of what Seller had proposed, negotiated, discussed or agreed
to.  Buyer shall reasonably cooperate with Seller in Seller’s efforts to achieve
ISRA Compliance, including, without limitation, the execution of any and all
documents which must be executed by Buyer before or after the Closing.
 

 
23

--------------------------------------------------------------------------------

 



 
(vi).           Financial assurance as required pursuant to ISRA shall be
established pursuant to and in accordance with ISRA regulations and posted at
the Closing in the form of a remediation trust fund (the “Remediation Funding
Source”) which form shall comply with ISRA, in the amount of Two Hundred Fifty
Thousand Dollars ($250,000) and shall be funded as provided at Section
2(a)(i).  Seller shall be permitted to withdraw funds from the Remediation
Funding Source to pay for any and all costs of Seller reasonably necessary to
obtain ISRA Compliance and comply with ISRA (such costs “ISRA Compliance
Costs”).  Upon Seller’s receipt of ISRA Compliance, the funds held in the
Remediation Funding Source shall be released to Seller, provided, however, that
if funds are required pursuant to ISRA or NJDEP rules to remain in the
Remediation Funding Source to pay for monitoring, reporting or other post-RAO or
post-NFA conditions of the ISRA Compliance, such funds shall remain in the
Remediation  Funding Source.  The remainder of the Remediation Funding Source,
if any, shall be released to Seller, and Buyer shall be permitted to withdraw
such funds retained in the Remediation Funding Source to pay for the monitoring,
reporting or other post-RAO or post-NFA conditions of the ISRA
Compliance.  Subject to the requirements of Schedule II of the Escrow Agreement,
Seller shall be permitted to withdraw funds from the Environmental Escrow as set
forth in the Escrow Agreement  to pay for any and all costs of Seller which
specifically relates to obtaining the UST Case Closure (including to the extent
UST Case Closure is achieved through achieving ISRA Compliance, to comply with
ISRA with respect to the UST Case Closure).  Seller shall be entitled to
withdraw funds from the Environmental Escrow to pay the costs of the UST Case
Closure; however, any expense incurred to obtain both UST Case Closure and ISRA
Compliance shall be presumed to be 50% for UST Case Closure for purposes of
withdrawing funds from the Environmental Escrow.  Upon Seller’s receipt of UST
Case Closure, Seller shall be entitled to withdraw funds from the Environmental
Escrow to fund any funding source that has been established (including, if
applicable, the Remediation Funding Source) or is required by Environmental Laws
or NJDEP regulations to be established to secure performance of any monitoring,
reporting or other post-RAO or post-NFA conditions specific to the UST Case
Closure.  In the event that Seller opts to use the Remediation Funding Source to
address any post-RAO or post-NFA conditions specific to the UST Case Closure,
the cost for any such remediation work that would concurrently promote the
achievement of both ISRA Compliance and UST Case Closure would be allocated on a
50%-50% basis between the funds originating from the Environmental Escrow and
the funds which were originally used to establish the Remediation Funding
Source.
 

 
24

--------------------------------------------------------------------------------

 



 
(vii).           The provisions of this Paragraph 6 shall survive the Closing.
 
(l).           Non-Competition; Non-Solicitation.
 
(i).           Parent and Seller each agrees that it will not at any time,
within the five-year period immediately following the Closing Date, directly or
indirectly, invest in, own, manage, operate, finance, control, advise, render
services to or guaranty the obligations or otherwise engage in, or have any
interest in, any person, firm, corporation, or business (whether as an employee,
officer, director, agent, security holder, creditor, consultant, or otherwise)
that engages or plans to engage in any activity in the states of New York, New
Jersey, Delaware and Pennsylvania, which activity is the same as, similar to, or
competitive with the fixed base operation business which comprises the Aviation
Business. Notwithstanding the foregoing, ownership by Parent or Seller, as a
passive investment, of less than two percent (2%) of the outstanding shares of
capital stock, outstanding debt instruments or other securities convertible into
capital stock or debt instruments of any corporation listed on a national
securities exchange or publicly traded on any nationally recognized over the
counter market shall not constitute a breach of this Section 6(l)(i).
 
(ii).           Seller and Parent each agrees not to divulge, communicate, use
to the detriment of Buyer or for the benefit of any other person or person, or
misuse in any way, any confidential information or trade secrets of Seller or
the Aviation Business, including personnel information, customer lists, or other
confidential technical data. After the Closing Date, Seller and Parent each
agrees that Seller and Parent will not disparage Buyer or any of Buyer’s
members, directors, officers, employees or agents.
 
(iii).           Seller and Parent each agrees that it will not at any time
within the five-year period immediately following the Closing Date, directly or
indirectly: (i) cause or attempt to cause any employee of Buyer to terminate his
or her employment or agency relationship with Buyer; (ii) interfere or attempt
to interfere with the relationship between Buyer, on the one hand, and any
employee of Buyer, on the other hand; (iii) solicit or attempt to solicit (other
than by means of an advertisement directed towards the general public) any
employee, customer or supplier of Buyer; (iv) conduct business related to the
Aviation Business of any kind with any employee of Buyer; or (v) solicit or
attempt to solicit, approach or accept an approach from a Person who was at any
time during the twenty-four (24) months ending on the Closing Date a customer or
client of Aviation with a view to obtaining them as a customer in a business
that is the same as or in competition with the Aviation
Business. Notwithstanding the foregoing, nothing in this Section 6(l)(iii) shall
prevent Seller or Parent from hiring any individual who applies for employment
without prior solicitation by Seller or Parent (other than by means of
advertisement directed towards the general public).
 

 
25

--------------------------------------------------------------------------------

 



 
(iv).           In the event of any actual or threatened breach of any part of
this Section 6(l) by Seller or Parent, or any of their respective executive
officers, Buyer shall be entitled to injunctive relief and to such other relief
as may be proper.
 
(m).           Proration.  The parties shall prorate all prepaid expenses
arising out of the operation of the Business that are incurred, accrued or
payable, as of the Closing Date.  The items to be prorated shall include power
and utilities charges, lease payments, real and personal property taxes upon the
basis of the most recent tax bills and information available, security deposits,
and similar prepaid and deferred items. On the Closing Date, the prorations
shall, insofar as determinable, be calculated and paid on the Closing Date in
cash or other immediately available funds, but not as an adjustment to the
Purchase Price.  Any prorations, to the extent not determined on the Closing
Date shall be determined within 90 days of the Closing Date, with final
settlement and payment in cash or other immediately available funds to be made
within ten days after the determination thereof.  In the event of any disputes
among the parties as to such prorations, the amounts not in dispute will
nonetheless be paid at such time and such disputes will be resolved by an
independent certified pubic accountant mutually acceptable to the parties, and
the fees and expenses of such accountant will be paid one-half by Sellers and
one-half by Buyer.  The decision of such accountant will be conclusive and
binding on the parties.
 
(n).           Post-Closing Access.  From and after the Closing, Buyer shall
provide to Seller and its accountants, counsel and other representatives access
to such books and records of the Aviation as may be reasonably required by
Seller to comply with applicable laws; provided that Seller shall maintain the
confidentiality of all such information.
 
Section 7.                      BANKRUPTCY MATTERS.
 
(a).           Bankruptcy Filings by Seller. Within two (2) business days of the
execution of this Agreement, Seller will file and serve and thereafter
diligently prosecute:
 
(i).           the Sale Procedures Notice requesting the entry of the Sale
Procedures Order substantially in the form annexed hereto as Exhibit C (the
“Sale Procedures Order”) approving the bidding procedures and the bidding
protections set forth therein (the “Bidding Procedures”); and
 
(ii).           a motion with the Bankruptcy Court (the “Sale Motion”)
requesting entry of an order substantially in the form annexed hereto as Exhibit
B (the “Sale Order”) that approves the sale of the Assets to Buyer on the terms
and conditions set forth in this Agreement and authorizes and directs the Seller
to proceed with the Closing.
 
(b).           Service of Sale Motion.  Except to the extent determined by the
Bankruptcy Court, Seller will serve a copy of the Sale Motion in accordance with
the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure. Seller will
provide Buyer with a list of such Persons to which service of the Sale Motion
has been provided and agrees to serve such other persons as Buyer reasonably
requests.
 

 
26

--------------------------------------------------------------------------------

 



 
(c).           Copies of Pleadings. Seller shall provide Buyer with drafts of
all documents, motions, orders, filings or pleadings that it proposes to file
with the Bankruptcy Court that relate to the approval of this Agreement and the
consummation of the transactions contemplated hereby, and will provide Buyer
with reasonable opportunity to review and approve such filings. Seller shall
also promptly (within one (1) business day) provide Buyer with copies of all
pleadings received by or served by or upon Seller in connection with the
Bankruptcy Case that relate to or may reasonably be expected to affect the
transactions provided for in this Agreement and which have not otherwise been
served on Buyer.
 
Section 8.                      CONDITIONS TO EACH PARTY’S OBLIGATION TO CLOSE.
 
The respective obligations of each party to effect the Closing hereunder shall
be subject to the fulfillment at or prior to the Closing of the following
conditions:
 
(a).           No Litigation. As of the Closing Date, there shall not be in
effect any litigation, judgment, preliminary or permanent injunction or other
order or decree by any federal or state court or administrative agency having
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated in this Agreement.
 
(b).           No Change in Law. There shall not have been any action, or any
statute enacted, by any government or agency thereof which would in any material
respect prohibit or render the parties unable to consummate the transactions
contemplated herein or make the transactions contemplated herein illegal.
 
(c).           Bankruptcy Proceedings. The Bankruptcy Court shall have entered
(i) the Sale Procedures Order, substantially in the form attached to this
Agreement as Exhibit C no later than September 10, 2010, and (ii) the Sale Order
approving this Agreement, substantially in the form attached to this Agreement
as Exhibit B, and such Sale Order, among other things: (A) shall include a
determination that Buyer is a purchaser in good faith within the meaning of
section 363(m) of the Bankruptcy Code and, therefore, entitled to the
protections of such section, (B) shall include a waiver of the fourteen (14) day
stay set forth in Federal Rule of Bankruptcy Procedure 6004(h), and (C) shall
not have been stayed or otherwise limited as to its terms or effectiveness; and
the Sale Order (x) shall no longer be able to be the subject of a timely appeal,
(y) shall not have been reversed or stayed at the time of Closing and (z) shall
not be the subject of an appeal or motion for rehearing or new trial, provided
however, that Buyer, in its sole and absolute discretion, may elect to proceed
with the Closing even if an appeal from or a motion for rehearing or new trial
on the Sale Order is pending.
 
(d).           Approvals and Consents. All material filings, approvals and
consents necessary to permit the parties to perform the transactions
contemplated hereby shall have been duly obtained, made or given, shall not be
subject to the satisfaction of any condition that has not been satisfied or
waived and shall be in full force and effect.
 
Section 9.                      CONDITIONS TO OBLIGATIONS OF BUYER. The
obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or the waiver by Buyer, within the
time period specified in each condition or, absent a specified time period, on
or prior to the Closing Date, of the following conditions:
 

 
27

--------------------------------------------------------------------------------

 



 
(a).           Representations and Warranties. The representations and
warranties of Seller contained in this Agreement shall be deemed to have been
made on and as of the Closing Date and the representations and warranties of
Seller that are qualified by materiality (considered collectively and
individually) shall have been true and correct at and as of the date hereof and
at and as of the Closing Date, and the representations and warranties of Seller
that are not so qualified shall then be true and correct in all material
respects as of the date hereof and as of the Closing Date.  On the Closing Date,
Seller shall have delivered to Buyer an officer’s certificate to such effect.
 
(b).           Seller’s Performance.  Each of the obligations of Seller to be
performed on or before the Closing Date, pursuant to the terms of this
Agreement, shall have been duly performed in all material respects by the
Closing Date, and on the Closing Date Seller shall have delivered to Buyer an
officer’s certificate to such effect.
 
(c).           Instruments of Conveyance and Transfer.  At the Closing, Seller
shall have delivered to Buyer such bills of sale, endorsements, assignments
including assignments of leases and contracts, estoppels and other good and
sufficient instruments of conveyance and transfer, in form and substance
reasonably satisfactory to Buyer and its counsel, as are effective to vest in
Buyer good and marketable title to the Assets.  Simultaneously with such
delivery, Seller shall take or cause to be taken all such other steps as are
reasonably necessary to put Buyer in actual possession and operating control of
the Assets.
 
(d).           Transaction Expenses. The Bankruptcy Court shall have approved
the right of the Seller to reimburse Buyer for the Transaction Expenses (as
hereinafter defined) in accordance with Section 14(a).
 
(e).           Master Lease. The County of Mercer shall have approved in writing
the Consent to Assignment and Second Amendment in the form attached hereto as
Exhibit D and the Landlord Estoppel and Consent in the form attached hereto as
Exhibit E, within thirty (30) days of the date hereof, which Buyer and Seller
may extend for up to an additional sixty (60) days, and there shall have been no
further amendments, modifications or waivers of any provisions of the Master
Lease. In the event either the Bankruptcy Court does not approve this Agreement
or the transactions contemplated herein, or the County of Mercer does not
consent to the assignment of the Master Lease, within this time period, this
Agreement shall be null and void and neither party shall have any rights or
obligations against the other and the Deposit shall be returned to Buyer,
together with all interest accrued thereon.
 
(f).           No Material Adverse Change. There shall not have occurred since
the date hereof any material adverse change in the business, assets,
liabilities, earnings or financial condition of Aviation.
 

 
28

--------------------------------------------------------------------------------

 



 
(g).           Title Policy.  A title insurance company shall be irrevocably
committed to issue to Buyer, at its cost and expense and in form and substance
reasonably acceptable to Buyer, a leasehold policy of title insurance insuring,
as of the Closing Date, Buyer’s leasehold interest in the Real Property.
 
Section 10.                      CONDITIONS TO OBLIGATIONS OF SELLER. The
obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or the waiver by Seller, on or
prior to the Closing Date, of the following conditions:
 
(a).           Representations and Warranties True at the Closing Date. The
representations and warranties of Buyer contained in this Agreement shall be
deemed to have been made on and as of the Closing Date and representations and
warranties of Buyer that are qualified by materiality (considered collectively
and individually) shall have been true and correct at and as of the date hereof
and at and as of the Closing Date, and the representations and warranties of
Buyer that are not so qualified shall then be true and correct in all material
respects as of the date hereof and as of the Closing Date.  On the Closing Date,
Buyer shall have delivered to Seller an officer’s certificate to such effect.
 
(b).           Buyer’s Performance. (i) Each of the obligations of Buyer to be
performed on or before the Closing Date, pursuant to the terms of this
Agreement, shall have been duly performed in all material respects by the
Closing Date, and on the Closing Date Buyer shall have delivered to Seller an
officer’s certificate to such effect, (ii) Buyer shall have paid the Purchase
Price in accordance with Section 2 above and (iii) Buyer shall have delivered to
Seller an instrument of assumption in form and substance reasonably satisfactory
to Seller and its counsel pursuant to which Buyer shall assume the Assumed
Liabilities.
 
Section 11.                      NATURE AND SURVIVAL OF REPRESENTATIONS AND
WARRANTIES, ETC. All statements contained in the Schedules hereto or in any
certificate or instrument of conveyance delivered by or on behalf of the parties
pursuant to this Agreement or in connection with the transactions contemplated
hereby shall be deemed representations and warranties by the parties hereunder.
 
(a).           Survival of Representations, Warranties, Etc. The representations
and warranties of the Seller and Buyer shall terminate at closing, except that
the representations and warranties of the Seller set forth in Section 4(m)
hereof shall survive for a period ending on the later of (x) fifteen (15) months
from the Closing Date; (y) Seller’s receipt of ISRA Compliance or (z) Seller’s
receipt of the UST Case Closure (the “Survival Period”).
 
(b).           Environmental Indemnity. Seller shall indemnify and hold harmless
Buyer and its officers, directors, shareholders, employees and affiliates
(“Buyer Indemnified Parties”) against and in respect of any and all claims,
causes of action, liabilities, losses, damages, deficiencies, costs or expenses
including, without limitation, the reasonable fees and expenses of counsel
(“Losses”) resulting from any breach of any representation or warranty made by
Seller in Section 4(m) hereof or a breach of Seller’s obligations pursuant to
Section 6(k) hereof, subject in the case of any breach of Section 6(k), to
reasonable notice to Seller and reasonable opportunity to cure any breach that
is capable of cure; provided, however, that any claim for indemnification by
Buyer pursuant to this Section 11(b) is made (i) prior to the expiration of the
Survival Period in the case of any breach of the environmental representations
or warranties made by Seller in Section 4(m); or (ii) prior to the expiration of
the three (3) year period during which a DEP RAO Audit may by law occur
following ISRA Compliance and UST Case Closure in the case of any breach by
Seller of its ISRA Compliance obligations under Section 6(k).  Seller’s
liability for any breach of Section 4(m) shall not exceed, in the aggregate, the
sum of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the “Environmental
Escrow Amount”).  Nothing herein shall be deemed to limit Seller’s obligations
under Section 6(k) hereunder.
 

 
29

--------------------------------------------------------------------------------

 



 
(c).           Environmental Escrow.  At Closing, a portion of the Purchase
Price equal to TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00), together with
the accrued interest on such portion, shall be placed in escrow with the Escrow
Agent out of the Deposit pursuant to the Escrow Agreement, which amount shall be
held in escrow (the “Environmental Escrow”) as prescribed in Paragraph 3 of the
Escrow Agreement, until three (3) years from the date both ISRA Compliance and
UST Case Closure are achieved.  The Environmental Escrow Amount shall be the
sole recourse of Buyer to satisfy any claims of Buyer for indemnification
arising from any breach by Seller of Section 4(m).  The Environmental Escrow may
also be used for the purposes and subject to the conditions set forth in
Schedule II of the Escrow Agreement.  Any portion of the Environmental Escrow
not used for the purposes described in this Section 11(c) and any interest
earned thereon shall be distributed to Seller in accordance with the terms of
the Escrow Agreement upon expiration of the three (3) year period during which a
DEP RAO Audit may by law occur following ISRA Compliance and UST Case
Closure.  The Environmental Escrow Amount shall be held and disbursed solely for
the purposes and in accordance with the terms hereof and the Escrow Agreement.
 
Section 12.                      NEW JERSEY TAX CLEARANCE.  Seller will comply
with the Bulk Sales Act in effect in New Jersey.  Within fifteen (15) days of
the execution of this Agreement but in no event later than ten (10) days prior
to Closing, Seller shall (i) cooperate with Buyer in filing New Jersey Division
of Taxation Form C-9600 (Notification of Sale, Transfer, or Assignment in Bulk)
or any successor form and (ii)  apply to the Division of Taxation of the State
of New Jersey for a Tax Clearance Certificate, including filing New Jersey
Division of Taxation Form TTD (Asset Transfer Tax Declaration) or any successor
form, for the transaction herein contemplated.  At the Closing, Seller shall
present the letter received from the Division of Taxation in response to the
application.  Seller agrees to place into escrow with the Escrow Agent such
amount, if any, that the Division may request in its response to Seller’s
application.  The Escrow Agent may release the amount so placed into escrow upon
receipt of notice from the Division of Taxation that the escrow may be released
to Seller.  Seller agrees that the amount placed into escrow shall be treated as
received by the Seller for purposes of compliance with the delivery of the
Purchase Price as set forth in Section 2(a) hereof.
 
Section 13.                      DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NO WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, ARE
MADE WITH RESPECT TO THE TITLE, MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF ANY OF THE ASSETS OF AVIATION, INCLUDING WITHOUT LIMITATION,
WITH RESPECT TO ANY PERSONAL PROPERTY, EQUIPMENT OR FIXTURES, (i) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE OR (iii) ANY CLAIM BY BUYER FOR DAMAGE BECAUSE
OF DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING THE EXPRESS INTENTION OF SELLER
AND BUYER THAT THE ASSETS OF AVIATION BEING TRANSFERRED TO BUYER HEREUNDER BE
TRANSFERRED, EXCEPT AS SET FORTH IN SECTION 4(f)(iv), IN THEIR PRESENT CONDITION
AND STATE OF REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS.
 

 
30

--------------------------------------------------------------------------------

 



 
Section 14.                      EXPENSES.
 
(a).           Transaction Expenses and Break-Up Fee. In consideration of the
due diligence and good faith negotiations conducted by and on behalf of the
Buyer and of Buyer’s entering into this Agreement, and in recognition of the
Buyer’s work in (i) establishing a bid standard or minimum for other bidders;
(ii) placing estate property in a sales configuration mode attracting other
bidders; and (iii) serving, by its name and its expressed interest, as a
catalyst for other bidders, Seller shall timely request and diligently prosecute
approval of the Bankruptcy Court to pay Buyer (a) all reasonable and documented,
out-of-pocket third party and internal attributed expenses associated with the
investigation, underwriting, due diligence, negotiation, documentation and
consummation of the transactions contemplated by this Agreement, and fees and
expenses of legal counsel, accounting and environmental consultants, in an
amount not to exceed $300,000.00 (the “Transaction Expenses”), and (b) a
break-up fee in the amount of $200,000 (the “Break-Up Fee”). The Transaction
Expenses and the Break-Up Fee shall be payable only in the event the Assets are
sold to a third party (an “Alternate Transaction”) or the Closing does not occur
due to Seller’s willful and material breach of its obligations under the
Agreement, including its willful abandonment of the sale process (collectively,
a “Willful Seller Termination”).  The Transaction Expenses and the Break-Up Fee
shall be subject to Bankruptcy Court approval and allowance.  Seller will use
their best efforts to secure approval of the Transaction Expenses and the
Break-Up Fee by the Bankruptcy Court.  In the event the Bankruptcy Court
approves an Alternate Transaction, the Transaction Expenses and the Break-Up Fee
shall be payable to Buyer three (3) business days after the date of Closing of
an Alternate Transaction and approval of the Transaction Expenses and the
Break-Up Fee by the Bankruptcy Court.  Nothing herein shall prohibit or be
deemed to prohibit Buyer in the case of a Willful Seller Termination from filing
a motion before the Bankruptcy Court, on notice to Seller, for the payment of
its allowed Transaction Expenses and/or the Break-Up Fee (to the extent not
otherwise paid to Buyer) prior to the confirmation of any plan in Seller’s
bankruptcy cases.
 
(b).           Obligation for Fees and Expenses. Except with respect to the
Transaction Expenses, Seller agrees that all fees and expenses incurred by
Seller in connection with the negotiation, preparation, execution or performance
of this Agreement shall be borne by Seller and Buyer agrees that all fees and
expenses incurred by Buyer in connection with the negotiation, preparation,
execution or performance of this Agreement shall be borne by Buyer.
 

 
31

--------------------------------------------------------------------------------

 



 
Section 15.                      WAIVER. Any of the terms or conditions of this
Agreement may be waived at any time and from time to time in writing by the
party entitled to the benefits thereof without affecting any other terms or
conditions of this Agreement.
 
Section 16.                      NOTICES, ETC. All notices, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given, if delivered in person or by courier, telegraphed, telexed
or by facsimile transmission or mailed by certified or registered mail, postage
prepaid:
 
If to Seller:
Ronson Aviation, Inc.
 
c/o RCLC, Inc. (f/k/a Ronson Corporation)
 
Justin Walder, Secretary
 
Walder Hayden & Brogan, PA
 
5 Becker Farm Road
 
Roseland, NJ 07068-1741
           
with a copy to:
Szaferman, Lakind, Blumstein & Blader, P.C.
 
Quakerbridge Executive Center
 
101 Grovers Mill Road, Suite 104
 
Lawrenceville, New Jersey 08648
 
Att:
Barry D. Szaferman, Esq.
   
Lionel J. Frank, Esq.
 
Telephone:
(609) 275-0400
 
Telecopier:
(609) 275-4511
       
and
         
Cole, Schotz, Meisel, Forman & Leonard, P.A.
 
Court Plaza North
 
25 Main Street
 
Hackensack, New Jersey 07601
 
Att:  Alan Rubin, Esq.
 
Telephone:  (201) 525-6325
 
Telecopier:  (201) 678-6325
     
If to Buyer, at such address as Buyer shall notify Seller in writing with a copy
to:
       
Hogan Lovells US LLP
 
1470 Walnut Street, Suite 200
 
Boulder, Colorado 80302
 
Att:
Carin Cutler, Esq.
 
Telephone:
720-406-5362
 
Telecopier:
720-406-5301




 
32

--------------------------------------------------------------------------------

 



Any party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.
 
Section 17.                      ENTIRE AGREEMENT: AMENDMENT. This Agreement
sets forth the entire agreement and understanding of the parties in respect of
the transactions contemplated hereby and supersedes all prior agreements,
arrangements and understandings relating to the subject matter hereof and
thereof including all such agreements, arrangements and understandings between
Seller and Buyer. No representation, promise, inducement or statement of
intention has been made by Seller or Buyer which is not embodied in this
Agreement, the Schedules hereto, or the written statements, certificates or
other documents delivered pursuant hereto, and neither Seller nor Buyer shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not so set forth. This Agreement may be amended or
modified only by a written instrument executed by Seller and Buyer or by their
permitted successors and assigns.
 
Section 18.                      DISCLOSURE. Neither Seller nor Buyer shall
issue any press releases or make any public announcements of any of the
transactions contemplated by this Agreement except as may be mutually agreed to
in writing by Seller and Buyer after the execution of this Agreement; provided,
that Seller and Buyer shall be permitted, upon prior notice to the other
parties, to make such disclosures to the public or governmental authorities as
their respective counsel shall deem necessary to maintain compliance with, or to
prevent violation of, applicable laws or as required by the Bankruptcy Court or
the Bankruptcy Code.  Notwithstanding the foregoing or any provision to the
contrary contained herein, Buyer acknowledges that Seller is a publicly traded
company with reporting obligations under the Federal securities laws and that,
as a consequence, Seller will publicly disclose this Agreement and the
transactions contemplated hereby as well as file a copy of this Agreement with
the Securities and Exchange Commission together with any exhibits or schedules
as may be required by the Securities and Exchange Commission and/or applicable
laws, rules and/or regulations.  Buyer agrees to provide all reasonable
cooperation to Seller in connection with any of Seller’s disclosure obligations
relating to this Agreement and the transactions contemplated hereby.
 
Section 19.                      GENERAL. This Agreement: (i) shall be construed
and enforced in accordance with the laws of the State of New Jersey without
giving effect to the choice of law principles thereof; (ii) shall inure to the
benefit of and be binding upon the permitted successors and assigns of Seller
and Buyer, nothing in this Agreement, expressed or implied, being intended to
confer upon any other person any rights or remedies hereunder; provided that no
party may assign its rights or obligations hereunder without the prior written
consent of the other (other than an assignment to the lender, if any, of Buyer
providing financing to Buyer of a portion of the Purchase Price); and (iii) may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
The Section and other headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  The parties agree that the Bankruptcy Court shall retain sole
jurisdiction over any legal action or proceeding with respect to this Agreement.
 

 
33

--------------------------------------------------------------------------------

 



 
Section 20.                      SEVERABILITY. To the extent that any provision
of this Agreement which does not materially affect the intent of the parties
hereto shall be invalid or unenforceable, it shall be considered deleted here
from and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect. In furtherance and not
in limitation of the foregoing, if the duration or geographic extent of, or
business activity covered by, any provision of this Agreement shall be in excess
of that which is enforceable under applicable law, then such provision shall be
construed to cover only that duration, extent or activities which may be validly
and enforceably covered.
 
Section 21.                      TERMINATION AND ABANDONMENT.
 
(a).           Termination Rights. This Agreement may be terminated at any time
before Closing:
 
(i).           by mutual written consent of Seller and Buyer;
 
(ii).           automatically and without any action or notice by either Seller
to Buyer, or Buyer to Seller, immediately upon:
 
(1)           the issuance of a final and nonappealable Order by a governmental
authority to restrain, enjoin or otherwise prohibit the transfer of the Assets
contemplated hereby;
 
(2)           approval by the Bankruptcy Court of an Alternative Transaction or
either of the Bankruptcy Cases being converted into a case under Chapter 7 of
the Bankruptcy Code or dismissed; or
 
(3)           Buyer is not declared the winning bidder upon completion of the
Auction.
 
(iii).           by Buyer:
 
(1)           if there has been a violation or breach by Seller of any
representation, warranty or covenant contained in this Agreement which (x) has
rendered the satisfaction of any condition to the obligations of Buyer set forth
in Section 9 not capable of cure or, if curable, has not been cured within ten
(10) Business Days following receipt by Seller of written notice of such breach
from Buyer, (y) has not been waived by Buyer, and (z) Buyer is not in material
breach of this Agreement; or
 
(2)           at any time after October 15, 2010 (the “Termination Date”), if
the Closing shall not have occurred and such failure to close is not caused by
or the result of Buyer’s material breach of this Agreement.
 
(3)           If the Bankruptcy Court does not approve and enter either (i) the
Sale Procedures Order in the form substantially similar to Exhibit C, or (ii)
the Sale Order, in the form substantially similar to Exhibit B.
 

 
34

--------------------------------------------------------------------------------

 



 
(iv).           by Seller:
 
(1)           if the Bankruptcy Court has not entered the Sale Order by
September 30, 2010;
 
(2)           if there has been a violation or breach by Buyer of any
representation, warranty or covenant contained in this Agreement which (x) has
rendered the satisfaction of any condition to the obligations of Seller set
forth in Section 10 not capable of cure or, if curable, has not been cured
within ten (10) Business Days following receipt by Buyer of written notice of
such breach from Seller, (y) has not been waived by Seller, and (z) Seller is
not in material breach of this Agreement; or
 
(3)           at any time after the Termination Date, if the Closing shall not
have occurred and such failure to close is not caused by or the result of
Seller’s material breach of this Agreement.
 
(b).           Liability Upon Termination. Buyer and Seller each agree to take
all reasonable actions to cause the transactions contemplated hereby to be
consummated no later than October 15, 2010.  Other than with respect to the
Deposit as provided in Section 2(b)(ii) and the payment of the Transaction
Expenses and the Break-Up Fee as provided in and to the extent required by
Section 14(a), neither party shall be liable to the other party or parties to
this Agreement for all losses, costs, expenses and damages of the other party
(including, but not limited to, damages for breach of contract).
 
Section 22.                      BANKRUPTCY COURT APPROVAL.
 
(a).           Bankruptcy Actions. This Agreement shall be subject to the
consideration of higher and better offers submitted at an Auction to be
conducted in accordance with the Sale Procedures Order.  From the date upon
which the Bankruptcy Court approves the Sale Procedures Order and until the date
of the Auction, Seller is permitted to cause its representatives to initiate
contact with, solicit or encourage submission of any inquiries, proposals or
offers by, any Person in connection with any sale or other disposition of the
Assets.  In addition, after entry of the Sale Procedures Order, Seller shall
have the responsibility and obligation to respond to any inquiries or offers to
purchase all or any part of the Assets and perform any and all other acts
related thereto that are required under the Bankruptcy Code or other applicable
law, including, without limitation, supplying information relating to Seller’s
business, the Assets and the Aviation Contracts to prospective purchasers.
 
(b).           Bankruptcy Court Approval. The sale contemplated herein is
subject to entry of a Final Order by the Bankruptcy Court, which is not stayed
pending appeal approving the sale contemplated hereunder to Buyer and
authorizing and directing Seller to execute, deliver, perform under, consummate
and implement the Agreement, and containing such findings as set forth on
Exhibit B hereto (the “Sale Order”).
 

 
35

--------------------------------------------------------------------------------

 



 
(c).           Certain Bankruptcy Undertakings.
 
(i).           Seller shall use its reasonable best efforts to effect the
transactions contemplated by this Agreement in accordance with the Sale
Procedures Order in the form attached hereto as Exhibit C and the Sale Order and
any other Final Order issued by the Bankruptcy Court.
 
(ii).           Each of Seller and Buyer agrees to use reasonable best efforts
to do such further acts and things and to execute and deliver such additional
agreements and instruments as may reasonably be required to consummate,
evidence, confirm or obtain Bankruptcy Court approval of the sale of the Assets,
including as necessary to assign the Assumed Aviation Contracts, or in
connection with any other agreement contemplated hereby and to consummate the
transaction contemplated hereby.
 
Section 23.                      DEFINITIONS:
 
“Administrative Claim” shall mean an Allowed Claim under section 503(b) of the
Bankruptcy Code or determined to be an Allowed Administrative Claim by a Final
Order that is entitled to priority under sections 507(a)(1) or 507(b) of the
Bankruptcy Code, including any allowed reclamation Claims or Claims allowed
under Section 503(b)(9) of the Bankruptcy Code, for costs or expenses of
administration of the Chapter 11 Cases including, without limitation, any actual
and necessary expenses of operating the businesses of the Seller or preserving
the estates incurred after the Petition Date but shall exclude, for purposes of
this Agreement, any and all fees and expenses of professionals under sections
330, 331 or 503 of the Bankruptcy Code.
 
“Allowed Claim” shall mean: (a) any Claim, proof of which is/was filed with the
Bankruptcy Court or the Claims Agent on or before the date designated by the
Bankruptcy Court as of the last date(s) for filing proofs of claim with respect
to such Claim, or which has been or hereafter is scheduled by the Seller as
liquidated in amount and not disputed or contingent and which, in either case,
is a Claim as to which no objection to the allowance thereof has been filed
within the applicable period of limitation (if any) for objection to Claims
fixed by the Bankruptcy Court, or as to which any objection has been determined
by a Final Order of the Bankruptcy Court (allowing such Claim in whole or in
part); (b) a Claim that is allowed (i) in any contract, instrument, or other
agreement entered into in connection with any plan of reorganization, (ii) in a
Final Order or (iii) pursuant to the terms of any plan of reorganization; or (c)
a request for payment of an Administrative Claim, which is made before any
administrative claims bar date, or otherwise has been deemed timely asserted
under applicable law, and is not subject to a timely filed objection.  Except as
otherwise provided herein, in accordance with section 502(d) of the Bankruptcy
Code, a Claim held by any party that is subject to an Avoidance Action shall not
be an Allowed Claim until such time as, and if permitted by, a Final Order is
entered by the Bankruptcy Court on the Avoidance Action.
 
“Alternative Transaction” means a transaction or series of related transactions
for the sale of all or substantially all of the Assets to a purchaser or
purchasers other than the Buyer.
 

 
36

--------------------------------------------------------------------------------

 



 
“Auction” means a public sale in which the Assets shall be offered for sale to a
bidder or bidders making the highest or best offer, which will be scheduled by
the Bankruptcy Court in the Bankruptcy Cases.
 
“Avoidance Actions” means any and all claims and causes of action of the Seller,
arising under the Bankruptcy Code, including, without limitation, sections 510,
544, 545, 547, 548, 549 and 550 thereof, or similar state laws.
 
“Bankruptcy Cases” means the Seller bankruptcy cases, when filed, administered
in the United States Bankruptcy Court for the District of New Jersey.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101, et
seq., as in effect on the Petition Date, and as amended effective as of the
Petition Date.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
New Jersey or such other court having jurisdiction over the Bankruptcy Cases.
 
“Cash Collateral” means cash collateral as used in section 363 of the Bankruptcy
Code.
 
“Cure Amounts” means all cure amounts owing under any of the Aviation Contracts
as of the Closing Date that the Bankruptcy Court orders to be paid as a
condition to Buyer’s assumption and assignment of any of the Aviation Contracts.
 
“Claim” means a claim against any or all of the Seller, whether or not asserted,
as defined in Section 101(5) of the Bankruptcy Code.
 
“Claims Agent” means the claims agent appointed by the Bankruptcy Court, if any.
 
“DIP Financing Order” means any and all orders in these Bankruptcy Cases
approving the Seller’s use of Cash Collateral and/or authorizing the Sellers to
obtain debtor-in-possession financing, on an interim or final basis.
 
“Discharge” means the discharge, release, spilling, leaking or emitting into the
air, soil or other substrate, groundwater or surface water.
 
“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, order, directive or requirement, now
existing or hereafter enacted or promulgated, together with all amending and
successor statutes, ordinances, rules, regulations, orders, directives or
requirements, of any Governmental Authority, in any way related to Hazardous
Substances or human health or safety or protection of the environment. “Final
Order” means an Order entered by the Bankruptcy Court or any other court
exercising jurisdiction over the subject matter and the parties, as to which (i)
no appeal, certiorari proceeding or other review reconsideration or rehearing
has been requested or is still pending, and (ii) the time for filing a notice of
appeal or petition for certiorari or further review reconsideration or rehearing
has expired.
 

 
37

--------------------------------------------------------------------------------

 



 
“Governmental Authority” means the federal, state, county or municipal
government, and any department, agency, bureau or other similar type body
obtaining authority therefrom or created pursuant to any Environmental Laws.
 
“Knowledge” of Seller or any similar phrase means, with respect to any fact or
matter, the actual knowledge of Daryl Holcomb or Wolcott Blair  concerning the
existence of the fact or matter in question based upon performing their
customary duties in the ordinary course of business, together with such
knowledge that such individuals could reasonably be expected to discover after
due inquiry concerning the existence of the fact or matter in question of the
officers and other employees of Seller having direct responsibility relating to
the matter in question.


“Petition Date” means August 17, 2010.
 
“Release” means release, spill, discharge, leak or other emission into the air,
soil, groundwater or surface water but shall not mean the emanation or migration
of Hazardous Substances present in the environment.
 
“Sale Procedures Order” means the order in substantially the form attached
hereto as Exhibit C.
 
 “Significant Release” shall mean a Release that is required to be reported to
the appropriate government agency(ies) under Environmental Laws and/or the
regulations promulgated thereunder.




[Remainder of Page Intentionally Left Blank]
 

 
38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.
 





 
PARENT:
 
RCLC, INC.
             
BY :
     
Daryl K. Holcomb
   
Vice President, Chief Financial Officer and Controller
                   
SELLER:
 
RONSON AVIATION, INC.
             
BY :
     
Daryl K. Holcomb
   
Vice President, Chief Financial Officer and Controller
             
BUYER:
 
TRENTON AVIATION, LLC
             
BY :
     
Jeffrey Ross, President
     







 
ASSET PURCHASE AGREEMENT SIGNATURE PAGE

 
 
 